Exhibit 10.02

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

between

CBS RADIO STATIONS INC.

and

ENTERCOM COMMUNICATIONS CORP.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

ARTICLE I ASSETS TO BE CONVEYED

1

 

 

 

1.1

Station Assets

1

1.2

Excluded Assets

3

1.3

Assumption of Obligations

4

1.4

Retained Liabilities

5

1.5

Purchase Price

5

1.6

Closing

5

1.7

General Proration.

5

1.8

Accounts Receivable

8

1.9

Allocation

8

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

9

 

 

2.1

Existence and Power

9

2.2

Corporate Authorization

9

2.3

Governmental Authorization

9

2.4

Noncontravention

9

2.5

Absence of Litigation

10

2.6

Financial Statements

10

2.7

FCC Licenses

10

2.8

Tangible Personal Property

11

2.9

Station Contracts

11

2.10

Intangible Property

11

2.11

Real Property

11

2.12

Environmental

12

2.13

Employee Information

12

2.14

Compliance with Laws

12

2.15

Taxes

12

2.16

Sufficiency and Title to Station Assets

12

2.17

No Finder

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER

13

 

 

3.1

Existence

13

3.2

Corporate Authorization and Power

13

3.3

Governmental Authorization

13

3.4

Noncontravention

13

3.5

Absence of Litigation

14

3.6

FCC Qualifications

14

3.7

Financing

14

3.8

No Finder

14

 

 

 

ARTICLE IV COVENANTS

14

 

 

4.1

Governmental Approvals

14

4.2

Conduct of Business.

16

4.3

Access to Information; Inspections; Confidentiality; Publicity

18

4.4

Risk of Loss

18

4.5

Consents to Assignment; Estoppel Certificates

19

4.6

Notification

19

 

i

 


--------------------------------------------------------------------------------




 

4.7

Employee Matters

19

4.8

Further Assurances

21

4.9

Public Filings

21

4.10

No Solicitation

22

 

 

 

ARTICLE V CONDITIONS PRECEDENT

22

 

 

 

5.1

To Buyer’s Obligations

22

5.2

To Seller’s Obligations

23

 

 

 

ARTICLE VI DOCUMENTS TO BE DELIVERED AT THE CLOSING

24

 

 

6.1

Documents to be Delivered by Both Parties

24

6.2

Documents to be Delivered by Seller

24

6.3

Documents to be Delivered by Buyer

24

 

 

 

ARTICLE VII SURVIVAL; INDEMNIFICATION

25

 

 

7.1

Survival

25

7.2

Indemnification

25

7.3

Procedures

26

7.4

Computation of Indemnifiable Losses

27

7.5

Sole Remedy

27

 

 

 

ARTICLE VIII TERMINATION RIGHTS

27

 

 

8.1

Termination

27

8.2

Effect of Termination

28

8.3

Specific Performance

28

 

 

 

ARTICLE IX TAX MATTERS

29

 

 

9.1

Bulk Sales

29

9.2

Transfer Taxes

29

9.3

Taxpayer Identification Numbers

29

 

 

 

ARTICLE X OTHER PROVISIONS

29

 

 

 

10.1

Expenses

29

10.2

Benefit and Assignment

29

10.3

No Third Party Beneficiaries

30

10.4

Entire Agreement; Waiver; Amendment

30

10.5

Headings

30

10.6

Computation of Time

30

10.7

Governing Law; Waiver of Jury Trial

30

10.8

Construction

31

10.9

Notices

31

10.10

Severability

32

10.11

Counterparts

32

 

 

 

ARTICLE XI DEFINITIONS

33

 

 

11.1

Defined Terms

33

11.2

Terms Generally

38

ii


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT, made as of the 18th day of August, 2006, is
between CBS Radio Stations Inc., a Delaware corporation (Seller”), and Entercom
Communications Corp., a Pennsylvania corporation (“Buyer”).

RECITALS

Seller is the licensee of and operates the following radio broadcast stations
(each a “Station,” and collectively, the “Stations”), pursuant to licenses
issued by the Federal Communications Commission (the “FCC”):

WCMF-FM, Rochester, New York (Facility ID No. 1905)

WPXY-FM, Rochester, New York (Facility ID No. 53966)

WRMM-FM, Rochester, New York (Facility ID No. 1907)

WZNE(FM), Brighton, New York (Facility ID No. 6859)

Seller and Buyer have agreed that Seller will sell and Buyer will acquire
substantially all of the assets of the Stations on the terms and subject to the
conditions set forth in this Agreement, including the FCC’s consent to the
assignment of the FCC Licenses (as defined below) to Buyer.  Definitions of
certain capitalized terms used in this Agreement are set forth in Article XI.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


ARTICLE I
ASSETS TO BE CONVEYED

1.1          Station Assets.  Pursuant to the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell, assign,
transfer and convey to Buyer, and Buyer shall purchase from Seller, all of
Seller’s right, title and interest in, to and under all of the assets,
properties, interests and rights of Seller of whatsoever kind and nature, real
and personal, tangible and intangible, which are used or held for use in the
operation of the Stations, but excluding the Excluded Assets as hereinafter
defined.  Except as provided in Section 1.2, the Station Assets include the
following:


(A)           ALL LICENSES, PERMITS AND OTHER AUTHORIZATIONS ISSUED TO SELLER BY
THE FCC WITH RESPECT TO THE STATIONS, INCLUDING THOSE DESCRIBED ON SCHEDULE
1.1(A), AND INCLUDING ANY PENDING APPLICATIONS FOR OR RENEWALS OR MODIFICATIONS
THEREOF BETWEEN THE DATE HEREOF AND THE CLOSING (THE “FCC LICENSES”);


--------------------------------------------------------------------------------



(B)           ALL EQUIPMENT, ELECTRICAL DEVICES, ANTENNAS, CABLES, TOOLS,
HARDWARE, OFFICE FURNITURE AND FIXTURES, OFFICE MATERIALS AND SUPPLIES,
INVENTORY, MOTOR VEHICLES, SPARE PARTS AND OTHER TANGIBLE PERSONAL PROPERTY OF
EVERY KIND AND DESCRIPTION, USED OR HELD FOR USE IN THE OPERATION OF THE
STATIONS, EXCEPT ANY RETIREMENTS OR DISPOSITIONS OF TANGIBLE PERSONAL PROPERTY
MADE BETWEEN THE DATE HEREOF AND CLOSING IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH SECTION 4.2 (THE “TANGIBLE PERSONAL PROPERTY”);


(C)           ALL CONTRACTS, AGREEMENTS, LEASES AND LICENSES USED IN THE
OPERATION OF THE STATIONS (EXCEPT AGREEMENTS WITH STATION EMPLOYEES TO THE
EXTENT SUCH AGREEMENTS ARE SUBSEQUENTLY EXCLUDED PURSUANT TO SECTION 4.7) THAT
(I) ARE LISTED ON SCHEDULE 1.1(C), EXCEPT TO THE EXTENT OTHERWISE INDICATED ON
SUCH SCHEDULE, (II) WERE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND ARE
REFLECTED ON THE REFERENCE FINANCIAL STATEMENTS, PROVIDED THAT SUCH CONTRACTS DO
NOT REQUIRE BUYER TO MAKE ANNUAL PAYMENTS OF MORE THAN $250,000 PER MARKET IN
THE AGGREGATE, (III) WERE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND
RELATE TO MARKETING, PROMOTIONS OR CONTESTS, OR (IV) WERE OR ARE MADE BETWEEN
JUNE 30, 2006 AND CLOSING IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
SECTION 4.2 (COLLECTIVELY, THE “STATION CONTRACTS”);


(D)           TO THE EXTENT TRANSFERABLE, ALL OF SELLER’S RIGHTS IN AND TO THE
STATIONS’ CALL LETTERS, REGISTERED AND UNREGISTERED TRADEMARKS AND ASSOCIATED
GOODWILL, TRADE NAMES, SERVICE MARKS, COPYRIGHTS, JINGLES, LOGOS, SLOGANS,
INTERNET DOMAIN NAMES, INTERNET URLS, INTERNET WEB SITES, CONTENT AND DATABASES,
COMPUTER SOFTWARE, PROGRAMS AND PROGRAMMING MATERIAL AND OTHER INTANGIBLE
PROPERTY RIGHTS AND INTERESTS APPLIED FOR, ISSUED TO OR OWNED BY SELLER THAT ARE
USED PRIMARILY IN THE OPERATION OF THE STATIONS, INCLUDING THOSE LISTED ON
SCHEDULE 1.1(D) (THE “INTANGIBLE PROPERTY”);


(E)           ALL FILES, DOCUMENTS, RECORDS AND BOOKS OF ACCOUNT (OR COPIES
THEREOF) RELATING PRIMARILY TO THE OPERATION OF THE STATIONS, INCLUDING THE
STATIONS’ PUBLIC INSPECTION FILES, PROGRAMMING INFORMATION AND STUDIES,
BLUEPRINTS, TECHNICAL INFORMATION AND ENGINEERING DATA, ADVERTISING STUDIES,
MARKETING AND DEMOGRAPHIC DATA, SALES CORRESPONDENCE, LISTS OF ADVERTISERS,
CREDIT AND SALES REPORTS, AND LOGS BUT EXCLUDING ANY SUCH DOCUMENTS RELATING TO
EXCLUDED ASSETS (AS DEFINED BELOW); AND


(F)            ALL INTERESTS IN REAL PROPERTY, INCLUDING ANY LEASES OR LICENSES
TO OCCUPY, USED OR HELD FOR USE IN THE OPERATION OF THE STATIONS DESCRIBED ON
SCHEDULE 1.1(F) (THE “REAL PROPERTY”).

The assets to be transferred to Buyer hereunder are collectively referred to
herein as the “Station Assets.”  The Station Assets shall be delivered as is,
where is, without any representation or warranty by Seller except as expressly
set forth in this Agreement, and Buyer acknowledges that it has not relied on or
been induced to enter into this Agreement by any representation or warranty
other than those expressly set forth in this Agreement.  The Station Assets
shall be transferred to Buyer free and clear of liens, mortgages, pledges,
security interests, claims and encumbrances (“Liens”) except for Permitted
Liens, if any, and except as otherwise expressly provided in this Agreement.

2

 


--------------------------------------------------------------------------------




1.2          Excluded Assets.  Notwithstanding anything to the contrary
contained herein, Buyer expressly acknowledges and agrees that the following
assets and properties of Seller (the “Excluded Assets”) shall not be acquired by
Buyer and are excluded from the Station Assets:


(A)           SELLER’S BOOKS AND RECORDS PERTAINING TO THE CORPORATE
ORGANIZATION, EXISTENCE OR CAPITALIZATION OF SELLER;


(B)           ALL CASH, CASH EQUIVALENTS, OR SIMILAR TYPE INVESTMENTS OF SELLER,
SUCH AS CERTIFICATES OF DEPOSIT, TREASURY BILLS, MARKETABLE SECURITIES, ASSET OR
MONEY MARKET ACCOUNTS OR SIMILAR ACCOUNTS OR INVESTMENTS;


(C)           ALL ACCOUNTS RECEIVABLE EXISTING AT THE EFFECTIVE TIME (THE
“ACCOUNTS RECEIVABLE”), NOTES RECEIVABLE, PROMISSORY NOTES OR AMOUNTS DUE FROM
EMPLOYEES;


(D)           INTERCOMPANY ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE;


(E)           ALL INSURANCE POLICIES OR ANY PROCEEDS PAYABLE THEREUNDER, EXCEPT
AS OTHERWISE CONTEMPLATED BY SECTION 4.4;


(F)            ALL PENSION, PROFIT SHARING OR CASH OR DEFERRED (SECTION 401(K))
PLANS AND TRUSTS AND THE ASSETS THEREOF AND ANY OTHER EMPLOYEE BENEFIT PLAN OR
ARRANGEMENT;


(G)           ALL INTEREST IN AND TO REFUNDS OF TAXES RELATING TO ALL PERIODS
PRIOR TO THE EFFECTIVE TIME;


(H)           ALL TANGIBLE AND INTANGIBLE PERSONAL PROPERTY DISPOSED OF OR
CONSUMED BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, AS PERMITTED
UNDER THIS AGREEMENT;


(I)            ALL RIGHTS TO THE CBS EYE DESIGN AND THE NAMES “CBS” AND “CBS
RADIO” AND LOGOS OR VARIATIONS THEREOF, INCLUDING TRADEMARKS, TRADE NAMES AND
DOMAIN NAMES, AND ALL GOODWILL ASSOCIATED THEREWITH;


(J)            ALL RIGHTS TO MARKS NOT CURRENTLY BUT PREVIOUSLY USED IN THE
OPERATION OF THE STATIONS, WHERE SUCH USE HAS BEEN ABANDONED BY THE STATIONS,
AND ALL GOODWILL ASSOCIATED THEREWITH;


(K)           (I) ALL RIGHTS TO MARKS IDENTIFIED ON SCHEDULE 1.2(K) AND ALL
GOODWILL ASSOCIATED THEREWITH AND (II) ALL RIGHTS TO MARKS USED IN THE OPERATION
OF THE STATIONS AND IN CONNECTION WITH THE OPERATION OF ANOTHER STATION OR
BUSINESS OF SELLER OR ANY OF ITS AFFILIATES OTHER THAN OR IN ADDITION TO THE
STATIONS AND ALL GOODWILL ASSOCIATED WITH SUCH MARKS; PROVIDED THAT, IN EACH
CASE, SELLER OR ONE OF ITS AFFILIATES SHALL GRANT BUYER, AT BUYER’S REQUEST, THE
RIGHT, ASSIGNABLE IN CONNECTION WITH AN ASSIGNMENT OF THE STATIONS, TO CONTINUE
TO USE SUCH MARK ROYALTY-FREE IN THE MANNER USED BY SELLER AT THE APPLICABLE
STATION ON A BASIS EXCLUSIVE IN THE NIELSEN TELEVISION DESIGNATED MARKET AREA

3


--------------------------------------------------------------------------------





IN WHICH THE STATIONS ARE LOCATED SO LONG AS BUYER USES SUCH MARK, BUT
NON-EXCLUSIVE IN THAT NO RIGHT IS GRANTED TO BUYER HEREUNDER WITH RESPECT TO
OTHER MARKETS (SOME OF WHICH MAY OVERLAP), AND SUCH RIGHT IS LIMITED TO THE
EXTENT OF SELLER’S RIGHTS;


(L)            THE ORACLE FINANCIAL SYSTEM AND INFINIUM PAYROLL SYSTEM USED BY
SELLER AND ITS AFFILIATES, WHETHER IN HARD COPY, STORED ON A COMPUTER, DISK OR
OTHERWISE;


(M)          (I) GROUP CONTRACTS, EXCEPT TO THE EXTENT THAT SCHEDULE 1.1(C)
SPECIFICALLY PROVIDES FOR THE PARTIAL ASSIGNMENT AND ASSUMPTION OF ANY SUCH
GROUP CONTRACT AND (II) AGREEMENTS RELATING TO THE EMPLOYMENT OF STATION
EMPLOYEES THAT DO NOT BECOME TRANSFERRED EMPLOYEES AS PROVIDED IN SECTION 4.7;


(N)           ANY ASSET OR PROPERTY WHICH IS USED OR HELD FOR USE BY SELLER OR
AN AFFILIATE OF SELLER NOT LOCATED AT THE STATIONS’ OFFICES IN ROCHESTER, NEW
YORK OR THE STATIONS’ TRANSMITTER SITES AND NOT USED PRIMARILY IN THE OPERATION
OF THE STATIONS;


(O)           ALL ASCAP, BMI AND SESAC LICENSES;


(P)           ALL ITEMS OF PERSONAL PROPERTY OWNED BY PERSONNEL AT THE STATIONS;


(Q)           ANY CAUSE OF ACTION OR CLAIM RELATING TO ANY EVENT OR OCCURRENCE
PRIOR TO THE EFFECTIVE TIME;


(R)            ALL RIGHTS OF SELLER UNDER THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY; AND


(S)           THE CONTRACTS IDENTIFIED ON SCHEDULE 1.2(S).

1.3          Assumption of Obligations.  At the Closing, Buyer shall assume and
agrees to pay, discharge and perform the following (collectively, the “Assumed
Obligations”):


(A)           ALL LIABILITIES, OBLIGATIONS AND COMMITMENTS OF SELLER UNDER THE
STATION CONTRACTS TO THE EXTENT THEY ACCRUE OR RELATE TO ANY PERIOD AT OR AFTER
THE EFFECTIVE TIME;


(B)           ALL LIABILITIES, OBLIGATIONS AND COMMITMENTS RELATING TO
TRANSFERRED EMPLOYEES AS PROVIDED FOR IN SECTION 4.7;


(C)           ANY CURRENT LIABILITY OF SELLER TO THE EXTENT BUYER HAS RECEIVED A
CREDIT UNDER SECTION 1.7; AND


(D)           ALL LIABILITIES AND OBLIGATIONS RELATING TO THE STATION ASSETS
ARISING OUT OF ENVIRONMENTAL LAWS AT OR AFTER THE EFFECTIVE TIME, EXCEPT TO THE
EXTENT THAT SELLER IS OBLIGATED UNDER SECTION 7.2(A) (INDEMNIFICATION) TO
INDEMNIFY BUYER FOR LOSSES ARISING OUT OF OR RESULTING FROM SELLER’S BREACH OF
ANY REPRESENTATION OR WARRANTY IN SECTION 2.12 (ENVIRONMENTAL).

4


--------------------------------------------------------------------------------




1.4          Retained Liabilities.  Buyer does not assume or agree to discharge
or perform and will not be deemed by reason of the execution and delivery of
this Agreement or any agreement, instrument or documents delivered pursuant to
or in connection with this Agreement or otherwise by reason of the consummation
of the transactions contemplated hereby, to have assumed or to have agreed to
discharge or perform, any liabilities, obligations or commitments of Seller of
any nature whatsoever whether accrued, absolute, contingent or otherwise, other
than the Assumed Obligations (the “Retained Liabilities”).

1.5          Purchase Price.  In consideration for the sale of the Station
Assets, Buyer shall, at the Closing, in addition to assuming the Assumed
Obligations, pay to Seller the sum of $42,000,000 (the “Purchase Price”) by wire
transfer of immediately available federal funds pursuant to wire instructions
that Seller shall provide to Buyer.

1.6          Closing.  Subject to Section 8.1 hereof and except as otherwise
mutually agreed upon by Seller and Buyer, the consummation of the sale and
purchase of the Station Assets and the assumption of the Assumed Obligations
hereunder (the “Closing”) shall take place (by electronic exchange of the
documents to be delivered at the Closing) on the later of (a) five Business Days
after the day that the FCC Consent becomes effective and (b) the date on which
each of the other conditions to Closing set forth in Article V has been
satisfied or waived (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time).  Alternatively, the Closing may take place at such
other place, time or date as the parties may mutually agree in writing.  The
date on which the Closing is to occur is referred to herein as the “Closing
Date.”  The effective time of the Closing shall be 12:01 a.m., local Station
time, on the Closing Date (the “Effective Time”).

1.7          General Proration.


(A)           ALL STATION ASSETS THAT WOULD BE CLASSIFIED AS ASSETS IN
ACCORDANCE WITH GAAP, AND ALL ASSUMED OBLIGATIONS THAT WOULD BE CLASSIFIED AS
LIABILITIES IN ACCORDANCE WITH GAAP (INCLUDING ACCRUED BUT UNPAID COMMISSIONS,
BUT EXCLUDING EQUITY NON-CASH COMPENSATION), SHALL BE PRORATED BETWEEN BUYER AND
SELLER AS OF THE EFFECTIVE TIME, INCLUDING BY TAKING INTO ACCOUNT THE ELAPSED
TIME OR CONSUMPTION OF AN ASSET DURING THE MONTH IN WHICH THE EFFECTIVE TIME
OCCURS (RESPECTIVELY, THE “PRORATED STATION ASSETS” AND THE “PRORATED ASSUMED
OBLIGATIONS”).  SUCH PRORATED STATION ASSETS AND PRORATED ASSUMED OBLIGATIONS
RELATING TO THE PERIOD PRIOR TO THE EFFECTIVE TIME SHALL BE FOR THE ACCOUNT OF
SELLER AND THOSE RELATING TO THE PERIOD ON OR AFTER THE EFFECTIVE TIME FOR THE
ACCOUNT OF BUYER AND SHALL BE PRORATED ACCORDINGLY.


(B)           SUCH PRORATIONS SHALL INCLUDE ALL AD VALOREM AND OTHER PROPERTY
TAXES, UTILITY EXPENSES, LIABILITIES AND OBLIGATIONS UNDER STATION CONTRACTS,
RENTS AND SIMILAR PREPAID AND DEFERRED ITEMS AND ALL OTHER EXPENSES AND
OBLIGATIONS, SUCH AS ACCRUED BUT UNPAID COMMISSIONS, DEFERRED REVENUE AND
PREPAYMENTS, ATTRIBUTABLE TO THE OWNERSHIP AND OPERATION OF THE STATIONS THAT
STRADDLE THE PERIOD BEFORE AND AFTER THE EFFECTIVE TIME.  IF SUCH AMOUNTS WERE
PREPAID BY SELLER PRIOR TO THE EFFECTIVE TIME AND BUYER WILL RECEIVE A BENEFIT
AFTER THE EFFECTIVE TIME, THEN SELLER SHALL RECEIVE A CREDIT FOR SUCH AMOUNTS. 
IF SELLER WAS ENTITLED TO RECEIVE A BENEFIT PRIOR TO THE EFFECTIVE TIME AND SUCH
AMOUNTS WILL BE PAID BY BUYER AFTER THE EFFECTIVE TIME, BUYER WILL RECEIVE A
CREDIT FOR SUCH AMOUNTS.  TO THE EXTENT NOT KNOWN, REAL ESTATE AND PERSONAL
PROPERTY TAXES SHALL BE APPORTIONED ON THE BASIS OF TAXES ASSESSED FOR THE
PRECEDING

5


--------------------------------------------------------------------------------





YEAR, WITH A REAPPORTIONMENT AS SOON AS THE NEW TAX RATE AND VALUATION CAN BE
ASCERTAINED EVEN IF SUCH IS ASCERTAINED AFTER THE SETTLEMENT STATEMENT IS SO
DETERMINED.  NOTWITHSTANDING ANYTHING IN THIS SECTION 1.7 TO THE CONTRARY, THERE
SHALL BE NO PRORATION UNDER THIS SECTION 1.7 FOR TRADEOUT AGREEMENTS.


(C)           ACCRUED VACATION LIABILITIES FOR TRANSFERRED EMPLOYEES SHALL BE
INCLUDED IN THE PRORATIONS, BUT THERE SHALL BE NO PRORATION UNDER THIS SECTION
1.7 FOR SICK LEAVE FOR TRANSFERRED EMPLOYEES.


(D)           WITHIN 45 DAYS AFTER THE CLOSING DATE, BUYER SHALL PREPARE AND
DELIVER TO SELLER A PROPOSED PRO RATA ADJUSTMENT OF ASSETS AND LIABILITIES IN
THE MANNER DESCRIBED IN SECTION 1.7(A) AND SECTION 1.7(B), FOR THE STATIONS, AS
OF THE EFFECTIVE TIME (THE “SETTLEMENT STATEMENT”) SETTING FORTH THE PRORATED
ASSUMED OBLIGATIONS AND THE PRORATED STATION ASSETS TOGETHER WITH A SCHEDULE
SETTING FORTH, IN REASONABLE DETAIL, THE COMPONENTS THEREOF.


(E)           DURING THE 30-DAY PERIOD FOLLOWING THE RECEIPT OF THE SETTLEMENT
STATEMENT (I) SELLER AND ITS INDEPENDENT AUDITORS, IF ANY, SHALL BE PERMITTED TO
REVIEW AND MAKE COPIES REASONABLY REQUIRED OF (A) THE FINANCIAL STATEMENTS OF
BUYER RELATING TO THE SETTLEMENT STATEMENT; (B) THE WORKING PAPERS OF BUYER AND
ITS INDEPENDENT AUDITORS, IF ANY, RELATING TO THE SETTLEMENT STATEMENT; (C) THE
BOOKS AND RECORDS OF BUYER RELATING TO THE SETTLEMENT STATEMENT; AND (D) ANY
SUPPORTING SCHEDULES, ANALYSES AND OTHER DOCUMENTATION RELATING TO THE
SETTLEMENT STATEMENT AND (II) BUYER SHALL PROVIDE REASONABLE ACCESS, UPON
REASONABLE ADVANCE NOTICE AND DURING NORMAL BUSINESS HOURS, TO SUCH EMPLOYEES OF
SELLER AND ITS INDEPENDENT AUDITORS, IF ANY, AS SELLER REASONABLY BELIEVES IS
NECESSARY OR DESIRABLE IN CONNECTION WITH ITS REVIEW OF THE SETTLEMENT
STATEMENT.


(F)            THE SETTLEMENT STATEMENT SHALL BECOME FINAL AND BINDING UPON THE
PARTIES ON THE 30TH DAY FOLLOWING DELIVERY THEREOF, UNLESS SELLER GIVES WRITTEN
NOTICE OF ITS DISAGREEMENT WITH THE SETTLEMENT STATEMENT (THE “NOTICE OF
DISAGREEMENT”) TO BUYER PRIOR TO SUCH DATE.  THE NOTICE OF DISAGREEMENT SHALL
SPECIFY IN REASONABLE DETAIL THE NATURE OF ANY DISAGREEMENT SO ASSERTED.  IF A
NOTICE OF DISAGREEMENT IS GIVEN TO BUYER IN THE PERIOD SPECIFIED, THEN THE
SETTLEMENT STATEMENT (AS REVISED IN ACCORDANCE WITH CLAUSE (I) OR (II) BELOW)
SHALL BECOME FINAL AND BINDING UPON THE PARTIES ON THE EARLIER OF (I) THE DATE
BUYER AND SELLER RESOLVE IN WRITING ANY DIFFERENCES THEY HAVE WITH RESPECT TO
THE MATTERS SPECIFIED IN THE NOTICE OF DISAGREEMENT OR (II) THE DATE ANY
DISPUTED MATTERS ARE FINALLY RESOLVED IN WRITING BY THE ACCOUNTING FIRM.


(G)           WITHIN 10 BUSINESS DAYS AFTER THE SETTLEMENT STATEMENT BECOMES
FINAL AND BINDING UPON THE PARTIES, (I) BUYER SHALL BE REQUIRED TO PAY TO SELLER
THE AMOUNT, IF ANY, BY WHICH THE PRORATED STATION ASSETS EXCEEDS THE PRORATED
ASSUMED OBLIGATIONS OR (II) SELLER SHALL BE REQUIRED TO PAY TO BUYER THE AMOUNT,
IF ANY, BY WHICH THE PRORATED ASSUMED OBLIGATIONS EXCEEDS THE PRORATED STATION
ASSETS.  ALL PAYMENTS MADE PURSUANT TO THIS SECTION 1.7(G) MUST BE MADE VIA WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE
RECIPIENT PARTY, TOGETHER WITH INTEREST THEREON AT THE PRIME RATE (AS REPORTED
BY THE WALL STREET JOURNAL OR, IF NOT REPORTED THEREBY, BY ANOTHER AUTHORITATIVE
SOURCE) AS IN EFFECT FROM TIME TO TIME FROM THE EFFECTIVE TIME TO THE DATE OF
ACTUAL PAYMENT.

6


--------------------------------------------------------------------------------





(H)           NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT SELLER DELIVERS A
NOTICE OF DISAGREEMENT, SELLER OR BUYER SHALL BE REQUIRED TO MAKE A PAYMENT OF
ANY UNDISPUTED AMOUNT TO THE OTHER REGARDLESS OF THE RESOLUTION OF THE ITEMS
CONTAINED IN THE NOTICE OF DISAGREEMENT, AND SELLER OR BUYER, AS APPLICABLE,
SHALL WITHIN 10 BUSINESS DAYS OF THE RECEIPT OF THE NOTICE OF DISAGREEMENT MAKE
PAYMENT TO THE OTHER BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS OF SUCH
UNDISPUTED AMOUNT OWED BY SELLER OR BUYER TO THE OTHER, AS THE CASE MAY BE,
PENDING RESOLUTION OF THE NOTICE OF DISAGREEMENT TOGETHER WITH INTEREST THEREON,
CALCULATED AS DESCRIBED ABOVE.


(I)            DURING THE 30-DAY PERIOD FOLLOWING THE DELIVERY OF A NOTICE OF
DISAGREEMENT TO BUYER THAT COMPLIES WITH THE PRECEDING PARAGRAPHS, BUYER AND
SELLER SHALL SEEK IN GOOD FAITH TO RESOLVE IN WRITING ANY DIFFERENCES THEY MAY
HAVE WITH RESPECT TO THE MATTERS SPECIFIED IN THE NOTICE OF DISAGREEMENT. DURING
SUCH PERIOD:  (I) BUYER AND ITS INDEPENDENT AUDITORS, IF ANY, AT BUYER’S SOLE
COST AND EXPENSE, SHALL BE, AND SELLER AND ITS INDEPENDENT AUDITORS, IF ANY, AT
SELLER’S SOLE COST AND EXPENSE, SHALL BE, IN EACH CASE PERMITTED TO REVIEW AND
MAKE COPIES REASONABLY REQUIRED OF: (A) THE FINANCIAL STATEMENTS OF THE SELLER,
IN THE CASE OF BUYER, AND BUYER, IN THE CASE OF SELLER, RELATING TO THE NOTICE
OF DISAGREEMENT; (B) THE WORKING PAPERS OF SELLER, IN THE CASE OF BUYER, AND
BUYER, IN THE CASE OF SELLER, AND SUCH OTHER PARTY’S AUDITORS, IF ANY, RELATING
TO THE NOTICE OF DISAGREEMENT; (C) THE BOOKS AND RECORDS OF SELLER, IN THE CASE
OF BUYER, AND BUYER, IN THE CASE OF SELLER, RELATING TO THE NOTICE OF
DISAGREEMENT; AND (D) ANY SUPPORTING SCHEDULES, ANALYSES AND DOCUMENTATION
RELATING TO THE NOTICE OF DISAGREEMENT; AND (II) SELLER, IN THE CASE OF BUYER,
AND BUYER, IN THE CASE OF SELLER, SHALL PROVIDE REASONABLE ACCESS, UPON
REASONABLE ADVANCE NOTICE AND DURING NORMAL BUSINESS HOURS, TO SUCH EMPLOYEES OF
SUCH OTHER PARTY AND SUCH OTHER PARTY’S INDEPENDENT AUDITORS, IF ANY, AS SUCH
FIRST PARTY REASONABLY BELIEVES IS NECESSARY OR DESIRABLE IN CONNECTION WITH ITS
REVIEW OF THE NOTICE OF DISAGREEMENT.


(J)            IF, AT THE END OF SUCH 30-DAY PERIOD, BUYER AND SELLER HAVE NOT
RESOLVED SUCH DIFFERENCES, BUYER AND SELLER SHALL SUBMIT TO THE ACCOUNTING FIRM
FOR REVIEW AND RESOLUTION ANY AND ALL MATTERS THAT REMAIN IN DISPUTE AND THAT
WERE PROPERLY INCLUDED IN THE NOTICE OF DISAGREEMENT. WITHIN 60 DAYS AFTER
SELECTION OF THE ACCOUNTING FIRM, BUYER AND SELLER SHALL SUBMIT THEIR RESPECTIVE
POSITIONS TO THE ACCOUNTING FIRM, IN WRITING, TOGETHER WITH ANY OTHER MATERIALS
RELIED UPON IN SUPPORT OF THEIR RESPECTIVE POSITIONS.  BUYER AND SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE ACCOUNTING FIRM TO RENDER A
DECISION RESOLVING THE MATTERS IN DISPUTE WITHIN 30 DAYS FOLLOWING THE
SUBMISSION OF SUCH MATERIALS TO THE ACCOUNTING FIRM.  BUYER AND SELLER AGREE
THAT JUDGMENT MAY BE ENTERED UPON THE DETERMINATION OF THE ACCOUNTING FIRM IN
ANY COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHICH SUCH DETERMINATION IS
TO BE ENFORCED.  EXCEPT AS SPECIFIED IN THE FOLLOWING SENTENCE, THE COST OF ANY
ARBITRATION (INCLUDING THE FEES AND EXPENSES OF THE ACCOUNTING FIRM) PURSUANT TO
THIS SECTION 1.7 SHALL BE BORNE BY BUYER AND SELLER IN INVERSE PROPORTION AS
THEY MAY PREVAIL ON MATTERS RESOLVED BY THE ACCOUNTING FIRM, WHICH PROPORTIONAL
ALLOCATIONS SHALL ALSO BE DETERMINED BY THE ACCOUNTING FIRM AT THE TIME THE
DETERMINATION OF THE ACCOUNTING FIRM IS RENDERED ON THE MATTERS SUBMITTED.  THE
FEES AND EXPENSES (IF ANY) OF BUYER’S INDEPENDENT AUDITORS AND ATTORNEYS
INCURRED IN CONNECTION WITH THE REVIEW OF THE NOTICE OF DISAGREEMENT SHALL BE
BORNE BY BUYER, AND THE FEES AND EXPENSES (IF ANY) OF SELLER’S INDEPENDENT
AUDITORS AND ATTORNEYS INCURRED IN CONNECTION WITH THEIR REVIEW OF THE
SETTLEMENT STATEMENT SHALL BE BORNE BY SELLER.

7


--------------------------------------------------------------------------------




1.8          Accounts Receivable.


(A)           AT THE EFFECTIVE TIME, SELLER SHALL DESIGNATE BUYER AS ITS AGENT
SOLELY FOR THE PURPOSE OF COLLECTING THE ACCOUNTS RECEIVABLE.  SELLER SHALL
DELIVER TO BUYER, ON OR IMMEDIATELY AFTER THE EFFECTIVE TIME, A STATEMENT OF THE
ACCOUNTS RECEIVABLE.  BUYER SHALL USE COMMERCIALLY REASONABLE EFFORTS IN THE
ORDINARY COURSE OF BUSINESS TO COLLECT THE ACCOUNTS RECEIVABLE DURING THE PERIOD
(THE “COLLECTION PERIOD”) BEGINNING AT THE EFFECTIVE TIME AND ENDING ON THE
120TH DAY FOLLOWING THE EFFECTIVE TIME CONSISTENT WITH BUYER’S PRACTICES FOR
COLLECTION OF ITS ACCOUNTS RECEIVABLE.  ANY PAYMENT RECEIVED BY BUYER (I) AT ANY
TIME FOLLOWING THE EFFECTIVE TIME, (II) FROM A CUSTOMER OF THE STATIONS AFTER
THE EFFECTIVE TIME THAT WAS ALSO A CUSTOMER OF THE STATIONS PRIOR TO THE
EFFECTIVE TIME AND THAT IS OBLIGATED WITH RESPECT TO ANY ACCOUNTS RECEIVABLE AND
(III) THAT IS NOT DESIGNATED AS A PAYMENT OF A PARTICULAR INVOICE OR INVOICES OR
AS A SECURITY DEPOSIT OR OTHER PREPAYMENT, SHALL BE PRESUMPTIVELY APPLIED TO THE
ACCOUNTS RECEIVABLE FOR SUCH CUSTOMER OUTSTANDING FOR THE LONGEST AMOUNT OF TIME
AND, IF SUCH ACCOUNTS RECEIVABLE SHALL BE AN ACCOUNTS RECEIVABLE, REMITTED TO
SELLER IN ACCORDANCE WITH SECTION 1.8(B); PROVIDED FURTHER, HOWEVER, THAT IF,
PRIOR TO THE EFFECTIVE TIME, SELLER OR, AFTER THE EFFECTIVE TIME, SELLER OR
BUYER RECEIVED OR RECEIVES A WRITTEN NOTICE OF DISPUTE FROM A CUSTOMER WITH
RESPECT TO AN ACCOUNTS RECEIVABLE THAT HAS NOT BEEN RESOLVED, THEN BUYER SHALL
APPLY ANY PAYMENTS FROM SUCH CUSTOMER TO SUCH CUSTOMER’S OLDEST, NON-DISPUTED
ACCOUNTS RECEIVABLE, WHETHER OR NOT AN ACCOUNTS RECEIVABLE.  BUYER SHALL NOT
REFER ANY OF THE ACCOUNTS RECEIVABLE TO A COLLECTION AGENCY OR TO AN ATTORNEY
FOR COLLECTION.


(B)           ON OR BEFORE THE 10TH DAY FOLLOWING THE END OF EACH CALENDAR MONTH
IN THE COLLECTION PERIOD, BUYER SHALL DEPOSIT INTO AN ACCOUNT IDENTIFIED BY
SELLER THE AMOUNTS COLLECTED DURING THE PRECEDING MONTH OF THE COLLECTION PERIOD
WITH RESPECT TO THE ACCOUNTS RECEIVABLE IN IMMEDIATELY AVAILABLE FUNDS BY WIRE
TRANSFER.  BUYER SHALL FURNISH SELLER WITH A LIST OF THE AMOUNTS COLLECTED
DURING SUCH CALENDAR MONTH AND IN ANY PRIOR CALENDAR MONTHS WITH RESPECT TO THE
ACCOUNTS RECEIVABLE AND A SCHEDULE OF THE AMOUNT REMAINING OUTSTANDING UNDER
EACH PARTICULAR ACCOUNT.  FOLLOWING THE COLLECTION PERIOD, SELLER SHALL BE
ENTITLED TO INSPECT AND/OR AUDIT THE RECORDS MAINTAINED BY BUYER PURSUANT TO
THIS SECTION 1.8, UPON REASONABLE ADVANCE NOTICE AND DURING NORMAL BUSINESS
HOURS.


(C)           FOLLOWING THE EXPIRATION OF THE COLLECTION PERIOD, BUYER SHALL
HAVE NO FURTHER OBLIGATIONS UNDER THIS SECTION 1.8, EXCEPT THAT BUYER SHALL
PROMPTLY PAY OVER TO SELLER ANY AMOUNTS SUBSEQUENTLY PAID TO IT WITH RESPECT TO
ANY ACCOUNTS RECEIVABLE.  FOLLOWING THE COLLECTION PERIOD, SELLER MAY PURSUE
COLLECTIONS OF ALL THE ACCOUNTS RECEIVABLE, AND BUYER SHALL DELIVER TO SELLER
ALL FILES, RECORDS, NOTES AND ANY OTHER MATERIALS RELATING TO THE ACCOUNTS
RECEIVABLE AND SHALL OTHERWISE COOPERATE WITH SELLER FOR THE PURPOSE OF
COLLECTING ANY OUTSTANDING ACCOUNTS RECEIVABLE.


(D)           IF BUYER FAILS TO REMIT ANY AMOUNTS COLLECTED PURSUANT TO THIS
SECTION 1.8, SUCH AMOUNT SHALL BEAR INTEREST AT THE PRIME RATE (AS REPORTED BY
THE WALL STREET JOURNAL OR, IF NOT REPORTED THEREBY, BY ANOTHER AUTHORITATIVE
SOURCE) AS IN EFFECT FROM TIME TO TIME FROM THE DATE SUCH AMOUNT WAS DUE UNTIL
THE DATE OF ACTUAL PAYMENT.

1.9          Allocation.  Seller and Buyer will each allocate the Purchase Price
in accordance with the respective fair market values of the Station Assets being
purchased and sold,

8


--------------------------------------------------------------------------------


as determined by an appraisal (the “Appraisal”) to be performed by Bond &
Pecaro, and in accordance with the requirements of Section 1060 of the Code, and
shall each file its federal income tax returns and its other Tax Returns
reflecting such allocation; provided, however that nothing contained herein
shall prevent Buyer or Seller from settling any proposed deficiency or
adjustment by any Tax authority based on or arising out of such allocation, and
neither Buyer nor Seller shall be required to litigate before any court any
proposed deficiency or adjustment by any Tax authority challenging such
allocation.  Bond & Pecaro shall be jointly retained by Buyer and Seller to
perform the Appraisal, and the cost of the Appraisal shall be borne equally by
each.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

2.1          Existence and Power.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.  Seller is qualified to do business and is in good standing in
each jurisdiction where such qualification is necessary.  Seller has the
requisite corporate power and authority to own and operate the Stations as
currently operated.

2.2          Corporate Authorization.


(A)           THE EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT AND ALL OF
THE OTHER AGREEMENTS, CERTIFICATES AND INSTRUMENTS TO BE EXECUTED AND DELIVERED
BY SELLER PURSUANT HERETO OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY (THE “SELLER ANCILLARY AGREEMENTS”), THE PERFORMANCE BY SELLER OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND THE CONSUMMATION BY SELLER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY ARE WITHIN SELLER’S CORPORATE
POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE
PART OF SELLER.


(B)           THIS AGREEMENT HAS BEEN, AND EACH SELLER ANCILLARY AGREEMENT WILL
BE, DULY EXECUTED AND DELIVERED BY SELLER.  THIS AGREEMENT (ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY BUYER) CONSTITUTES, AND EACH SELLER
ANCILLARY AGREEMENT WILL CONSTITUTE WHEN EXECUTED AND DELIVERED BY SELLER, THE
LEGAL, VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

2.3          Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement and each Seller Ancillary Agreement and
the consummation of the transactions contemplated hereby and thereby require no
material action by or in respect of, or material filing with or notification to,
any Governmental Authority other than (a) compliance with any applicable
requirements of the HSRA and (b) the FCC.

2.4          Noncontravention.  Except as disclosed on Schedule 2.4, the
execution, delivery and performance of this Agreement and each Seller Ancillary
Agreement by Seller and

9


--------------------------------------------------------------------------------




the consummation of the transactions contemplated hereby and thereby do not and
will not (a) violate or conflict with the organizational documents of Seller;
(b) assuming compliance with the matters referred to in Section 2.3, conflict
with or violate any Law or Governmental Order applicable to Seller; (c) require
any consent or other action by or notification to any Person under, constitute a
default under, give to any Person any rights of termination, amendment,
acceleration or cancellation of any right or obligation of Seller under, any
provision of (i) any Station Contract other than Real Property Leases or (ii)
any Real Property Lease; or (d) result in the creation or imposition of any Lien
on any of the Station Assets, except for Permitted Liens, except, in the case of
clauses (b), (c)(i) and (d), for any such violations, consents, actions,
defaults, rights or losses as would not have a Seller Material Adverse Effect.

2.5          Absence of Litigation. There is no Action pending or, to Seller’s
knowledge, threatened against Seller (a) that in any manner challenges or seeks
to prevent, enjoin, alter or delay materially the transactions contemplated by
this Agreement or (b) that, if adversely determined, would reasonably be
expected to have a Seller Material Adverse Effect, unless all liability that may
result from such adverse determination is a Retained Liability.

2.6          Financial Statements.  The unaudited results of operations of the
Stations for calendar years 2003, 2004 and 2005 and the first six months of
calendar year 2006 included at Schedule 2.6 (the “Reference Financial
Statements”) are derived from the books and records of the Stations and were
prepared in accordance with the internal accounting policies of CBS Radio Inc.
and CBS Corporation, as applicable to financial reporting at the radio station
level.  The Reference Financial Statements present fairly, in all material
respects, the results of operations of the Stations for the periods then ended
consistent with the internal accounting policies of CBS Radio Inc. and CBS
Corporation, as applicable to financial reporting at the radio station level. 
During the period from June 30, 2006 to the date hereof, inclusive, there has
been no change in the financial condition or the results of operations of the
Stations and no event has occurred which has had or would reasonably be expected
to have a Seller Material Adverse Effect.

2.7          FCC Licenses.


(A)           SELLER HAS MADE AVAILABLE TO BUYER TRUE, CORRECT AND COMPLETE
COPIES OF THE FCC LICENSES, INCLUDING ANY AND ALL AMENDMENTS AND MODIFICATIONS
THERETO.  THE FCC LICENSES WERE VALIDLY ISSUED BY THE FCC, ARE VALIDLY HELD BY
SELLER AND ARE IN FULL FORCE AND EFFECT.  THE FCC LICENSES ARE NOT SUBJECT TO
ANY CONDITION EXCEPT FOR THOSE CONDITIONS THAT APPEAR ON THE FACE OF THE FCC
LICENSES, THOSE CONDITIONS APPLICABLE TO RADIO BROADCAST LICENSES GENERALLY OR
THOSE CONDITIONS DISCLOSED IN SCHEDULE 2.7(A).  THE FCC LICENSES LISTED ON
SCHEDULE 1.1(A) CONSTITUTE ALL AUTHORIZATIONS ISSUED BY THE FCC NECESSARY FOR
THE OPERATION OF THE STATIONS AS CURRENTLY CONDUCTED BY SELLER, EXCEPT FOR
IMMATERIAL LICENSES ANCILLARY TO THE OPERATION OF THE STATIONS.


(B)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 2.7(B), THE FCC LICENSES
FOR EACH STATION HAVE BEEN ISSUED OR RENEWED FOR THE FULL TERMS CUSTOMARILY
ISSUED TO RADIO BROADCAST STATIONS LICENSED TO THE STATE IN WHICH THE STATION’S
COMMUNITY OF LICENSE IS LOCATED.  EXCEPT AS SET FORTH ON SCHEDULE 2.7(B), SELLER
HAS NO APPLICATIONS PENDING BEFORE THE FCC RELATING TO THE OPERATION OF THE
STATIONS.

10


--------------------------------------------------------------------------------





(C)           EXCEPT AS SET FORTH ON SCHEDULE 2.7(C), SELLER HAS OPERATED THE
STATIONS IN COMPLIANCE WITH THE COMMUNICATIONS ACT OF 1934, AS AMENDED (THE
“COMMUNICATIONS ACT”) AND THE FCC LICENSES, HAS FILED OR MADE ALL APPLICATIONS,
REPORTS AND OTHER DISCLOSURES REQUIRED BY THE FCC TO BE MADE IN RESPECT OF THE
STATIONS AND HAS TIMELY PAID ALL FCC REGULATORY FEES IN RESPECT THEREOF, EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A SELLER MATERIAL ADVERSE EFFECT.


(D)           EXCEPT AS SET FORTH ON SCHEDULE 2.7(D), TO THE KNOWLEDGE OF SELLER
AFTER DUE INQUIRY BY ITS FCC COUNSEL AND CONSULTATION BY SELLER WITH SUCH
COUNSEL, THERE ARE NO PETITIONS, COMPLAINTS, ORDERS TO SHOW CAUSE, NOTICES OF
VIOLATION, NOTICES OF APPARENT LIABILITY, NOTICES OF FORFEITURE, PROCEEDINGS OR
OTHER ACTIONS PENDING OR THREATENED BEFORE THE FCC RELATING TO THE STATIONS THAT
WOULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON THE OPERATION OF THE
STATIONS, OTHER THAN PROCEEDINGS AFFECTING THE RADIO BROADCAST INDUSTRY
GENERALLY.

2.8          Tangible Personal Property.  Except as disclosed on Schedule
2.8(a), Seller has title to the Tangible Personal Property free and clear of
Liens other than Permitted Liens.  Except as disclosed on Schedule 2.8(b), the
Tangible Personal Property is in normal operating condition, ordinary wear and
tear excepted.

2.9          Station Contracts.  Each of the Station Contracts (including each
of the Real Property Leases) is in effect and is binding upon Seller and, to
Seller’s knowledge, the other parties thereto (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally).  Seller is not in material default
under any Station Contract, and, to Seller’s knowledge, no other party to any of
the Station Contracts is in default thereunder in any material respect.  Except
as otherwise set forth on Schedule 1.1(c), Seller has provided to Buyer prior to
the date of this Agreement true and complete copies of all material Station
Contracts (including each Real Property Lease).

2.10        Intangible Property.  Schedule 1.1(d) contains a description of the
call letters of the Stations and all owned and registered Intangible Property. 
Except as set forth on Schedule 2.10, Seller has received no notice of any claim
that its use of any material Intangible Property infringes upon or conflicts
with any third party rights.  Seller owns or has the right to use the Intangible
Property free and clear of Liens other than Permitted Liens.

2.11        Real Property.  Schedule 1.1(f) includes a list of each lease,
sublease, license or similar agreement pertaining to the Real Property (the
“Real Property Leases”).  Seller has good and valid leasehold interest in the
Real Property conveyed by the Real Property Leases or has a valid license to
occupy the Real Property.  The Real Property Leases provide sufficient access to
the Stations’ facilities.  To Seller’s knowledge, the Real Property is not
subject to any suit for condemnation or other taking by any public authority. 
Seller has received no notice of default under or termination of any Real
Property Leases, and Seller has no knowledge of any default under any Real
Property Lease.  Seller has delivered to Buyer true and correct copies of the
Real Property Leases together with all amendments thereto.  Except as set forth
on Schedule 1.1(c) or Schedule 1.1(f), Seller has not granted any oral or
written right to any Person (other than Seller) to lease, sublease, license or
otherwise occupy any of the Real Property.

11


--------------------------------------------------------------------------------




2.12        Environmental.  Except as set forth on Schedule 2.12, to Seller’s
knowledge, no hazardous or toxic substance or waste regulated under any
applicable Environmental Law has been generated, stored, transported or released
on, in, from or to the Real Property in violation of any applicable
Environmental Law.  Except as set forth on Schedule 2.12, (a) Seller has
complied in all material respects with all Environmental Laws applicable to the
Stations or any of the Real Property, (b) there are no underground storage tanks
used by Seller in the operations of the Stations, and (c) to Seller’s knowledge,
there is no friable asbestos or PCBs contained in any of the Station Assets.  To
Seller’s knowledge, Seller has delivered to Buyer true and complete copies of
all environmental assessments or reports in its possession relating to the Real
Property, which are listed on Schedule 2.12.  “Environmental Laws” are those
environmental, health or safety laws and regulations applicable to Seller’s
activities at the Real Property in effect.

2.13        Employee Information.


(A)           SCHEDULE 2.13(A) CONTAINS A TRUE AND COMPLETE LIST AS OF THE DATE
SET FORTH THEREON OF ALL STATION EMPLOYEES, INCLUDING THE NAMES, DATE OF HIRE,
CURRENT RATE OF COMPENSATION, EMPLOYMENT STATUS (I.E., ACTIVE, DISABLED, ON
AUTHORIZED LEAVE AND REASON THEREFOR), TITLE, WHETHER SUCH STATION EMPLOYEE IS A
UNION OR NON-UNION EMPLOYEE, WHETHER SUCH STATION EMPLOYEE IS FULL-TIME,
PART-TIME OR PER-DIEM AND A GENERAL DESCRIPTION OF BENEFITS, INCLUDING SEVERANCE
AND VACATION BENEFITS, IF ANY.  EACH STATION EMPLOYEE LISTED ON SCHEDULE 2.13(A)
IS EMPLOYED BY SELLER OR AN AFFILIATE OF SELLER AS OF THE DATE SET FORTH IN
SCHEDULE 2.13(A).


(B)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 2.13(B), NONE OF THE
STATIONS IS SUBJECT TO OR BOUND BY ANY LABOR AGREEMENT OR COLLECTIVE BARGAINING
AGREEMENT. TO THE KNOWLEDGE OF SELLER, THERE IS NO ACTIVITY INVOLVING ANY
STATION EMPLOYEE SEEKING TO CERTIFY A COLLECTIVE BARGAINING UNIT OR ENGAGING IN
ANY OTHER ORGANIZATION ACTIVITY.

2.14        Compliance with Laws.  Except as set forth on Schedule 2.14, Seller
has complied in all material respects with all laws, regulations, rules, writs,
injunctions, ordinances, franchises, decrees or orders of any Governmental
Authority that are applicable to Seller’s operation of the Stations and
ownership of the Station Assets.

2.15        Taxes.  Seller has, in respect of the Stations’ business, filed all
material Tax Returns required to have been filed by it under applicable Law and
has paid all Taxes which have become due pursuant to such Tax Returns or
pursuant to any assessments which have become payable.

2.16        Sufficiency and Title to Station Assets.  Except for the Excluded
Assets, the Station Assets constitute all the assets used or held for use by
Seller in the business or operation of the Stations.  Seller, or an Affiliate of
Seller, owns, leases or is licensed to use all of the Station Assets free and
clear of Liens, except for Permitted Liens.  Seller will cause any Station
Assets currently owned or held for use by any Affiliate of Seller to be
transferred to Seller prior to the Closing.  Since January 1, 2006, no material
properties or assets that were or are used in the operation of the Stations have
been transferred or assigned by Seller to any Affiliate of Seller, except as set
forth on Schedule 2.16.

12


--------------------------------------------------------------------------------




2.17        No Finder.  No broker, finder or other person is entitled to a
commission, brokerage fee or other similar payment in connection with this
Agreement, the Seller Ancillary Agreements or the transactions contemplated
hereby or thereby as a result of any agreements or action of Seller or any party
acting on Seller’s behalf.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

3.1          Existence.  Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania.  As of
the Closing, Buyer will be duly qualified to do business and in good standing in
each jurisdiction where such qualification is necessary.

3.2          Corporate Authorization and Power.


(A)           THE EXECUTION AND DELIVERY BY BUYER OF THIS AGREEMENT AND ALL OF
THE OTHER AGREEMENTS, CERTIFICATES AND INSTRUMENTS TO BE EXECUTED AND DELIVERED
BY BUYER PURSUANT HERETO OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY (THE “BUYER ANCILLARY AGREEMENTS”), THE PERFORMANCE BY BUYER OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND THE CONSUMMATION BY BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY ARE WITHIN BUYER’S CORPORATE POWERS
AND HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE PART OF
BUYER.


(B)           THIS AGREEMENT HAS BEEN, AND EACH BUYER ANCILLARY AGREEMENT WILL
BE, DULY EXECUTED AND DELIVERED BY BUYER.  THIS AGREEMENT (ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY SELLER) CONSTITUTES, AND EACH BUYER
ANCILLARY AGREEMENT WILL CONSTITUTE WHEN EXECUTED AND DELIVERED BY BUYER, THE
LEGAL, VALID AND BINDING OBLIGATION OF BUYER ENFORCEABLE AGAINST BUYER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

3.3          Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and each applicable Buyer Ancillary
Agreement and the consummation of the transactions contemplated hereby and
thereby require no action by or in respect of, or filing with or notification
to, any Governmental Authority other than (a) compliance with any applicable
requirements of the HSRA, (b) the FCC and (c) any such action by or in respect
of or filing with any Governmental Authority as to which the failure to take,
make or obtain would not have a Buyer Material Adverse Effect.

3.4          Noncontravention.  The execution, delivery and performance of this
Agreement and each Buyer Ancillary Agreement by Buyer and the consummation of
the transactions contemplated hereby and thereby do not and will not (a) violate
or conflict with the organizational documents of Buyer; (b) assuming compliance
with the matters referred to in Section 3.3, conflict with or violate any Law or
Governmental Order applicable to Buyer; or (c)

13


--------------------------------------------------------------------------------




except as set forth on Schedule 3.4, require any consent or other action by or
notification to any Person under, constitute a default under, give to any Person
any rights of termination, amendment, acceleration or cancellation of any right
or obligation of Buyer under, any provision of any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
agreement or instrument to which Buyer is a party or by which any of Buyer’s
assets is or may be bound, except, in the case of clauses (b) and (c), for any
such violations, consents, actions, defaults, rights or losses as could not
have, individually or in the aggregate, a Buyer Material Adverse Effect.

3.5          Absence of Litigation.  There is no Action pending or, to Buyer’s
knowledge, threatened against Buyer that in any manner challenges or seeks to
prevent, enjoin, alter or delay materially the transactions contemplated by this
Agreement.

3.6          FCC Qualifications.  Except for the matters set forth on Schedule
3.6, (a) Buyer is legally, financially and otherwise qualified to be the
licensee of, acquire, own and operate the Stations under the Communications Act,
and the rules, regulations and policies of the FCC, (b) there are no facts that
would, under existing Law and the existing rules, regulations, policies and
procedures of the FCC, disqualify Buyer as an assignee of the FCC Licenses or as
the owner and operator of the other Station Assets, and (c) no waiver of any FCC
rule or policy relating to the qualifications of Buyer is necessary for the FCC
Consent to be obtained.

3.7          Financing.  Buyer, as of the Closing Date, will have sufficient
cash, available lines of credit or other sources of immediately available funds
to enable it to make payment of the Purchase Price and any other amounts to be
paid by it in accordance with the terms of this Agreement and the Buyer
Ancillary Agreements.

3.8          No Finder.  No broker, finder or other person is entitled to a
commission, brokerage fee or other similar payment in connection with this
Agreement, the Buyer Ancillary Agreements or the transactions contemplated
hereby or thereby as a result of any agreements or action of Buyer or any party
acting on Buyer’s behalf.


ARTICLE IV
COVENANTS

4.1          Governmental Approvals.


(A)           FURTHER ASSURANCES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BUYER AND SELLER SHALL TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS AND TO
DO, OR CAUSE TO BE DONE, ALL THINGS REASONABLY NECESSARY OR DESIRABLE UNDER
APPLICABLE LAW TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING, IN THE CASE OF BUYER, TO SELL OR OTHERWISE DISPOSE OF, HOLD SEPARATE
(THROUGH THE ESTABLISHMENT OF A TRUST OR OTHERWISE), DIVEST ITSELF OF, OR LIMIT
THE OWNERSHIP OR OPERATIONS OF ALL OR ANY PORTION OF ITS BUSINESSES, ASSETS OR
OPERATIONS.  BUYER AND SELLER WILL COOPERATE WITH EACH OTHER IN MAKING SUCH
FILINGS WITH THE FCC AS MAY BE NECESSARY OR APPROPRIATE IN CONNECTION WITH ANY
DIVESTITURE BY BUYER OF ITS INTERESTS IN RADIO STATIONS, INCLUDING THE STATIONS,
PURSUANT TO THE TERMS OF THIS SECTION 4.1(A).


(B)           FCC APPLICATION.

14


--------------------------------------------------------------------------------




(I)            THE ASSIGNMENT OF THE FCC LICENSES AS CONTEMPLATED BY THIS
AGREEMENT IS SUBJECT TO THE PRIOR CONSENT AND APPROVAL OF THE FCC.  WITHIN 10
BUSINESS DAYS AFTER EXECUTION OF THIS AGREEMENT, BUYER AND SELLER SHALL FILE THE
FCC APPLICATION.  SELLER AND BUYER SHALL THEREAFTER PROSECUTE THE FCC
APPLICATION WITH ALL COMMERCIALLY REASONABLE DILIGENCE AND OTHERWISE USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE FCC CONSENT AS EXPEDITIOUSLY AS
PRACTICABLE.  EACH PARTY SHALL PROMPTLY PROVIDE THE OTHER WITH A COPY OF ANY
PLEADING, ORDER OR OTHER DOCUMENT SERVED ON IT RELATING TO THE FCC APPLICATION,
AND SHALL FURNISH ALL INFORMATION REQUIRED BY THE FCC.

(II)           THE PARTIES ACKNOWLEDGE THAT LICENSE RENEWAL APPLICATIONS ARE
CURRENTLY PENDING FOR THE FCC LICENSES.  THE PARTIES FURTHER ACKNOWLEDGE THAT
THE FCC GENERALLY WILL NOT ALLOW THE CONSUMMATION OF AN ACQUISITION A RADIO
BROADCAST STATION IF A LICENSE RENEWAL APPLICATION FOR THE STATION IS PENDING. 
THE PARTIES, HOWEVER, DESIRE TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS SOON AS POSSIBLE, SUBJECT TO THE TERMS OF THIS AGREEMENT.  IN ORDER
TO ENSURE THAT THE FCC ACTS ON THE FCC APPLICATION IN THE NORMAL COURSE AND TO
ALLOW THE PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AS SOON AS POSSIBLE, BUYER AGREES TO ADVISE THE FCC IN WRITING, EITHER IN A
LETTER SUBMITTED TO THE FCC OR IN THE FCC APPLICATION ITSELF, OF BUYER’S EXPRESS
WILLINGNESS TO ABIDE BY THE PROCEDURES SET FORTH IN PARAGRAPH 35 OF STOCKHOLDERS
OF CBS, 11 FCC RCD 3733, 3750 (1995), AND TO ASSUME THE CONSEQUENCES ASSOCIATED
WITH BUYER SUCCEEDING TO THE PLACE OF SELLER IN SUCH RENEWAL APPLICATIONS. 
SELLER AGREES TO INDEMNIFY BUYER FOR ALL LOSSES RELATING TO FCC MATTERS THAT MAY
ARISE OUT OF OR RESULT FROM SUCH AGREEMENT WITHOUT REGARD TO THE LIMITATIONS SET
FORTH IN THE LAST SENTENCE OF SECTION 7.2(A).


(C)           COMPLIANCE WITH ANTITRUST LAWS.  EACH OF BUYER AND SELLER AGREES
TO MAKE APPROPRIATE FILINGS PURSUANT TO APPLICABLE ANTITRUST LAWS, INCLUDING A
NOTIFICATION AND REPORT FORM PURSUANT TO THE HSRA (INCLUDING MAKING A REQUEST
FOR EARLY TERMINATION OF THE WAITING PERIOD THEREUNDER), WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY (I) WITHIN 30 DAYS AFTER EXECUTION OF THIS
AGREEMENT, IF IT IS DETERMINED THAT HSRA NOTIFICATION WITH RESPECT TO THIS
AGREEMENT MAY BE FILED SEPARATELY FROM THE HSRA NOTIFICATION WITH RESPECT TO THE
ASSET PURCHASE AGREEMENT OF EVEN DATE HEREWITH AMONG SELLER, TEXAS CBS RADIO
L.P., CBS RADIO INC. OF ILLINOIS AND BUYER (THE “MULTI-MARKET PURCHASE
AGREEMENT”) OR (II) WITHIN FIVE BUSINESS DAYS AFTER EXECUTION OF THIS AGREEMENT,
IF A SINGLE HSRA NOTIFICATION MUST BE FILED FOR BOTH THIS AGREEMENT AND THE
MULTI-MARKET PURCHASE AGREEMENT.  BUYER AND SELLER EACH AGREE TO FURNISH TO THE
OTHER PARTY ALL INFORMATION THAT THE OTHER REASONABLY REQUESTS IN CONNECTION
WITH SUCH FILINGS, AND TO SUPPLY, AS PROMPTLY AS PRACTICABLE, ANY ADDITIONAL
INFORMATION AND DOCUMENTARY MATERIAL THAT MAY BE REQUESTED PURSUANT TO THE
HSRA.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS
CONDITIONED UPON THE TERMINATION OR EXPIRATION OF THE WAITING PERIOD UNDER THE
HSRA WITHOUT THE INSTITUTION OR THREAT OF ANY ACTION WITH RESPECT TO SUCH
CONSUMMATION.


(D)           COMMERCIALLY REASONABLE EFFORTS.  IN CONNECTION WITH THE EFFORTS
REFERENCED IN SECTION 4.1(A), SECTION 4.1(B) AND SECTION 4.1(C) TO OBTAIN (I)
ALL REQUISITE APPROVALS AND AUTHORIZATIONS FOR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT UNDER THE HSRA OR ANY OTHER ANTITRUST LAW AND (II) THE FCC
CONSENT, EACH OF BUYER AND SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO (A) COOPERATE IN ALL RESPECTS WITH EACH OTHER IN CONNECTION WITH ANY FILING
OR SUBMISSION AND IN CONNECTION WITH ANY INVESTIGATION OR OTHER INQUIRY,

15


--------------------------------------------------------------------------------





INCLUDING ANY PROCEEDING INITIATED BY A PRIVATE PARTY, (B) KEEP THE OTHER PARTY
INFORMED IN ALL MATERIAL RESPECTS OF ANY MATERIAL COMMUNICATIONS RECEIVED BY
SUCH PARTY FROM, OR GIVEN BY SUCH PARTY TO, THE FEDERAL TRADE COMMISSION (THE
“FTC”), THE ANTITRUST DIVISION OF THE DEPARTMENT OF JUSTICE (THE “DOJ”), THE FCC
OR ANY OTHER GOVERNMENTAL AUTHORITY AND OF ANY MATERIAL COMMUNICATION RECEIVED
OR GIVEN IN CONNECTION WITH ANY PROCEEDING BY A PRIVATE PARTY AND (C) PERMIT THE
OTHER PARTY TO REVIEW ANY MATERIAL NON-CONFIDENTIAL COMMUNICATION GIVEN BY IT
TO, AND CONSULT WITH EACH OTHER IN ADVANCE OF AND BE PERMITTED TO ATTEND ANY
MEETING OR CONFERENCE WITH, THE FTC, DOJ, THE FCC OR ANY SUCH OTHER GOVERNMENTAL
AUTHORITY OR, IN CONNECTION WITH ANY PROCEEDING BY A PRIVATE PARTY, WITH ANY
OTHER PERSON, IN EACH CASE REGARDING ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


(E)           GOVERNMENTAL FILING OR GRANT FEES.  EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, ANY FILING OR GRANT FEES (INCLUDING FCC AND HSRA FILING FEES)
IMPOSED BY ANY GOVERNMENTAL AUTHORITY, THE CONSENT OF WHICH IS REQUIRED FOR THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE BORNE EQUALLY BY SELLER AND BUYER. 
IN ADDITION, SELLER AND BUYER SHALL BEAR EQUALLY ANY FEES INCURRED BY SELLER IN
THE PUBLICATION OF THE REQUISITE LOCAL PUBLIC NOTICE REGARDING THE FCC
APPLICATION UNDER SECTION 73.3580(D)(3) OF THE FCC’S RULES.

4.2          Conduct of Business.


(A)           PRIOR TO CLOSING.  BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE, EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT, OR WITH THE PRIOR
WRITTEN CONSENT OF BUYER, WHICH CONSENT SHALL NOT BE UNREASONABLY CONDITIONED,
WITHHELD OR DELAYED AND WHICH SHALL BE DEEMED GIVEN IF BUYER DOES NOT RESPOND TO
SELLER’S REQUEST WITHIN FIVE BUSINESS DAYS OF RECEIPT THEREOF, SELLER SHALL:

(I)            MAINTAIN THE FCC LICENSES IN FULL FORCE AND EFFECT;

(II)           OPERATE THE STATIONS IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
THE FCC LICENSES, THE COMMUNICATIONS ACT, THE FCC RULES AND REGULATIONS AND ALL
APPLICABLE LAWS;

(III)          NOT ADVERSELY MODIFY ANY OF THE FCC LICENSES, EXCEPT AS MAY BE
PROVIDED IN ANY PENDING APPLICATION IDENTIFIED ON SCHEDULE 2.7(B);

(IV)          USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL LIENS ON THE
STATION ASSETS, OTHER THAN PERMITTED LIENS, TO BE RELEASED IN FULL PRIOR TO
CLOSING;

(V)           USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE BUYER WITH ANY
FINANCIAL INFORMATION REGARDING THE STATIONS AS IS MAINTAINED BY SELLER ON A
BASIS NOT CONSOLIDATED WITH OTHER STATIONS AND REQUESTED BY BUYER THAT IS
REASONABLY NECESSARY TO SATISFY ANY REPORTING OBLIGATIONS TO THE SECURITIES AND
EXCHANGE COMMISSION OR REASONABLY NECESSARY TO OBTAIN ACQUISITION FINANCING FOR
THE STATIONS;

(VI)          NOT, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE, TERMINATE, RESCIND, OR WAIVE ANY RIGHTS UNDER ANY STATION
CONTRACTS;

16


--------------------------------------------------------------------------------




(VII)         NOT ENTER INTO ANY NEW CONTRACTS OR AGREEMENTS IN CONNECTION WITH
THE OPERATION OF THE STATIONS (OR AMEND ANY EXISTING STATION CONTRACT) (I) OTHER
THAN IN THE ORDINARY COURSE AND CONSISTENT WITH PAST PRACTICE AND (II) PROVIDED
THAT ANY SUCH NEW CONTRACTS OR AMENDMENTS THAT ARE BINDING AFTER THE CLOSING,
EXCEPT FOR THOSE CONTRACTS OR AGREEMENTS ENTERED INTO PURSUANT TO SECTION
4.2(A)(VIII), SECTION 4.2(A)(XIX) OR SECTION 4.5(B), SHALL REQUIRE POST-CLOSING
PAYMENTS BY BUYER OF LESS THAN $250,000 (IN THE AGGREGATE UNDER SUCH NEW
CONTRACTS OR AMENDMENTS);

(VIII)        WITH RESPECT TO STATION EMPLOYEES, NOT (A) GRANT RAISES OTHER THAN
RAISES THAT WOULD BE GIVEN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE IN CONNECTION WITH THE OCTOBER 1ST FOCAL POINT REVIEW, (B) PAY
SUBSTANTIAL BONUSES OTHER THAN (X) STAY BONUSES OR ENHANCED SEVERANCE FOR WHICH
THE BUYER HAS NO LIABILITY OR (Y) BONUSES CONTEMPLATED UNDER EXISTING EMPLOYEE
ARRANGEMENTS, (C) ENTER INTO ANY NEW EMPLOYMENT AGREEMENTS THAT ARE NOT
TERMINABLE AT WILL OR (D) AGREE TO DO ANY OF THE FOREGOING;

(IX)           REPAIR THE ITEMS AND COMPLETE THE CAPITAL PROJECTS SET FORTH ON
SCHEDULE 4.2;

(X)            NOTIFY BUYER PROMPTLY (A) IF A STATION IS OFF THE AIR FOR A
CONTINUOUS PERIOD OF 12 HOURS OR MORE OR (B) IF A STATION’S NORMAL BROADCAST
TRANSMISSIONS ARE MATERIALLY IMPAIRED FOR A CONTINUOUS PERIOD OF MORE THAN 24
HOURS;

(XI)           OPERATE THE STATIONS IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE;

(XII)          USE COMMERCIALLY REASONABLE EFFORTS TO PRESERVE THE BUSINESS AND
GOODWILL OF THE STATIONS AND THE STATION ASSETS;

(XIII)         NOT CHANGE THE PROGRAMMING FORMATS OF ANY OF THE STATIONS;

(XIV)        ADHERE IN ALL MATERIAL RESPECTS TO THE STATIONS’ CURRENT PRACTICES,
A SUMMARY OF WHICH HAS BEEN DELIVERED TO BUYER, WITH RESPECT TO THE AMOUNT OF
AIRTIME AVAILABLE TO BROADCAST COMMERCIALS ON THE STATIONS;

(XV)         MAINTAIN THE TANGIBLE PERSONAL PROPERTY AND THE REAL PROPERTY IN
NORMAL OPERATING CONDITION CONSISTENT WITH SELLER’S PAST PRACTICES, ORDINARY
WEAR AND TEAR EXCEPTED;

(XVI)        MAINTAIN THE STATIONS’ INVENTORIES OF SPARE PARTS AND SUPPLIES IN
THE ORDINARY COURSE AND AT LEVELS CONSISTENT WITH PAST PRACTICES;

(XVII)       NOT SELL, LEASE OR DISPOSE OF OR AGREE TO SELL, LEASE OR DISPOSE OF
ANY OF THE STATION ASSETS, EXCEPT (A) THE ORDINARY COURSE DISPOSITION OF ITEMS
THAT EITHER ARE OBSOLETE OR UNNECESSARY FOR THE CONTINUED OPERATION OF THE
STATIONS AS CURRENTLY OPERATED OR ARE REPLACED BY ASSETS OF COMPARABLE OR
SUPERIOR UTILITY OR (B) PURSUANT TO EXISTING CONTRACTS OR COMMITMENTS LISTED ON
SCHEDULE 1.1(C), IF ANY, OR AGREE TO DO ANY OF THE FOREGOING;

17


--------------------------------------------------------------------------------




(XVIII)      MAKE ALL CAPITAL EXPENDITURES WITH RESPECT TO THE STATIONS IN THE
ORDINARY COURSE IN ACCORDANCE WITH PAST PRACTICES, INCLUDING THOSE RELATING TO
THE CAPITAL PROJECTS SET FORTH ON SCHEDULE 4.2; AND

(XIX)         MAKE EXPENDITURES ON MARKET RESEARCH AND PROMOTIONAL ACTIVITIES
WITH RESPECT TO THE STATIONS IN THE ORDINARY COURSE IN ACCORDANCE WITH THE PAST
PRACTICES.


(B)           CONTROL OF STATIONS.  SUBJECT TO THE PROVISIONS OF THIS SECTION
4.2, BUYER SHALL NOT, DIRECTLY OR INDIRECTLY, CONTROL, SUPERVISE OR DIRECT THE
OPERATIONS OF THE STATIONS PRIOR TO THE CLOSING.  SUCH OPERATIONS SHALL BE THE
SOLE RESPONSIBILITY OF SELLER AND SHALL BE IN ITS COMPLETE DISCRETION.

4.3          Access to Information; Inspections; Confidentiality; Publicity.


(A)           BETWEEN THE DATE HEREOF AND THE CLOSING DATE, SELLER SHALL FURNISH
BUYER WITH SUCH INFORMATION RELATING TO THE STATION ASSETS AS BUYER MAY
REASONABLY REQUEST, AT BUYER’S EXPENSE AND PROVIDED SUCH REQUEST DOES NOT
INTERFERE UNREASONABLY WITH THE BUSINESS OF THE STATIONS.


(B)           BETWEEN THE DATE HEREOF AND THE CLOSING DATE, UPON PRIOR
REASONABLE NOTICE, SELLER SHALL GIVE BUYER AND ITS REPRESENTATIVES REASONABLE
ACCESS TO THE STATION ASSETS DURING REGULAR BUSINESS HOURS.


(C)           NOTHING CONTAINED HEREIN SHOULD BE DEEMED TO NEGATE OR LIMIT THE
SELLER’S OR ANY OF ITS AFFILIATES’ RIGHTS OR ANY OBLIGATIONS OF THE BUYER OR ANY
OF ITS AFFILIATES UNDER THAT CERTAIN LETTER AGREEMENT, DATED APRIL 5, 2006, BY
AND BETWEEN CBS CORPORATION AND ENTERCOM COMMUNICATIONS CORP. (THE
“CONFIDENTIALITY AGREEMENT”), WHICH IS INCORPORATED HEREIN BY REFERENCE.


(D)           NO NEWS RELEASE OR OTHER PUBLIC ANNOUNCEMENT PERTAINING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL BE MADE BY OR ON BEHALF OF ANY
PARTY HERETO WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY (SUCH CONSENT
NOT TO BE UNREASONABLY CONDITIONED, WITHHELD OR DELAYED) UNLESS OTHERWISE
REQUIRED BY LAW OR ANY REGULATION OR RULE OF ANY STOCK EXCHANGE BINDING UPON
SUCH PARTY.  WHERE ANY ANNOUNCEMENT, COMMUNICATION OR CIRCULAR CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS REQUIRED BY LAW OR ANY REGULATION
OR RULE OF ANY STOCK EXCHANGE, IT SHALL BE MADE BY THE RELEVANT PARTY AFTER
CONSULTATION, WHERE REASONABLY PRACTICABLE, WITH THE OTHER PARTY AND TAKING INTO
ACCOUNT THE REASONABLE REQUIREMENTS (AS TO TIMING, CONTENTS AND MANNER OF MAKING
OR DISPATCH OF THE ANNOUNCEMENT, COMMUNICATION OR CIRCULAR) OF THE OTHER PARTY.

4.4          Risk of Loss.


(A)           SELLER SHALL BEAR THE RISK OF ANY CASUALTY LOSS OR DAMAGE TO ANY
OF THE STATION ASSETS PRIOR TO THE EFFECTIVE TIME.  IN THE EVENT OF ANY CASUALTY
LOSS OR DAMAGE TO THE STATION ASSETS PRIOR TO THE EFFECTIVE TIME, SELLER SHALL
BE RESPONSIBLE FOR REPAIRING OR REPLACING (AS APPROPRIATE UNDER THE
CIRCUMSTANCES) ANY LOST OR DAMAGED STATION ASSET (THE “DAMAGED ASSET”) UNLESS
SUCH DAMAGED ASSET WAS OBSOLETE AND UNNECESSARY FOR THE CONTINUED OPERATION OF

18


--------------------------------------------------------------------------------



THE STATIONS CONSISTENT WITH SELLER’S PAST PRACTICE AND THE FCC LICENSES.  IF
SELLER IS UNABLE TO REPAIR OR REPLACE A DAMAGED ASSET BY THE DATE ON WHICH THE
CLOSING WOULD OTHERWISE OCCUR UNDER THIS AGREEMENT, THEN THE PROCEEDS OF ANY
INSURANCE COVERING SUCH DAMAGED ASSET SHALL BE ASSIGNED TO BUYER AT CLOSING, AND
TO THE EXTENT SUCH PROCEEDS ARE NOT SUFFICIENT TO COVER THE REASONABLE
OUT-OF-POCKET COSTS INCURRED BY BUYER IN REPAIRING OR REPLACING THE DAMAGED
ASSET AFTER THE CLOSING, SELLER SHALL REIMBURSE BUYER BY AN AMOUNT EQUAL TO THE
DEFICIENCY.


(B)           IF A STATION IS OFF THE AIR PRIOR TO CLOSING, THEN SELLER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO RETURN THE STATION TO THE AIR AS PROMPTLY
AS PRACTICABLE IN THE ORDINARY COURSE OF BUSINESS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IF ON THE DAY OTHERWISE SCHEDULED FOR CLOSING, A STATION
IS OFF THE AIR OR OPERATING WITH A MATERIAL REDUCTION IN COVERAGE, THEN CLOSING
SHALL BE POSTPONED UNTIL THE DATE FIVE BUSINESS DAYS AFTER SUCH STATION RETURNS
TO THE AIR, AND, IF APPLICABLE, SUCH REDUCTION IN COVERAGE IS SUBSTANTIALLY
CORRECTED.

4.5          Consents to Assignment; Estoppel Certificates. After the execution
of this Agreement and prior to Closing, Seller shall use its commercially
reasonable efforts to obtain (a) any third-party consents necessary for the
assignment of any Station Contract or Real Property Lease and (b) estoppel
certificates duly executed by the lessors under the Real Property Leases in the
form of Exhibit A attached hereto.  Notwithstanding anything in this Agreement
to the contrary, this Agreement shall not constitute an agreement to assign any
Station Contract or any claim or right or any benefit arising thereunder or
resulting therefrom if such assignment, without the consent of a third party
thereto, would constitute a breach or other contravention of such Station
Contract or in any way adversely affect the rights of Buyer or Seller
thereunder.  If such consent is not obtained prior to the Closing Date, (i)
Seller shall use its commercially reasonable efforts to (x) obtain such consent
as soon as possible after the Closing Date, (y) provide to Buyer the financial
and business benefits of any such Station Contract and (z) enforce, at the
request of Buyer, for the account of Buyer, any rights of Seller arising from
any such Station Contract; and (ii) Buyer shall assume the obligations under
such Station Contract in accordance with this Agreement.  Notwithstanding the
foregoing, neither Seller nor any of its Affiliates shall be required to pay
consideration (except as may be specifically contemplated by the relevant
Station Contract) to any third party to obtain any consent or estoppel
certificate.

4.6          Notification. Each party shall notify the other party of the
initiation or threatened initiation of any litigation, arbitration or
administrative proceeding that challenges the transactions contemplated hereby,
including any challenges to the FCC Application.

4.7          Employee Matters.


(A)           BUYER MAY, BUT IS NOT OBLIGATED TO, HIRE ANY OF THE STATION
EMPLOYEES.  NO LATER THAN 30 DAYS PRIOR TO CLOSING, BUYER SHALL NOTIFY SELLER IN
WRITING (I) WHETHER OR NOT IT WILL OFFER EMPLOYMENT TO A STATION EMPLOYEE AND
(II) WHETHER OR NOT IT WILL ASSUME THE EMPLOYMENT AGREEMENT (INCLUDING ANY
ACCOUNT EXECUTIVE AGREEMENT OR BONUS TERM SHEET), IF ANY, FOR SUCH STATION
EMPLOYEE.  IN ADDITION, BUYER AGREES TO USE GOOD FAITH EFFORTS TO NOTIFY SELLER
OF THE KEY STATION EMPLOYEES TO WHOM IT INTENDS TO OFFER EMPLOYMENT WITHIN 30
DAYS OF THE DATE OF THIS AGREEMENT, BUT FAILURE TO MAKE SUCH NOTIFICATION SHALL
NOT CONSTITUTE A BREACH OF THIS AGREEMENT.  SUBJECT TO THE REIMBURSEMENT
OBLIGATION SET FORTH IN SECTION 4.7(B) BELOW, IN THE EVENT BUYER ELECTS NOT TO
ASSUME AN EMPLOYMENT AGREEMENT, SUCH EMPLOYMENT

19


--------------------------------------------------------------------------------





AGREEMENT SHALL BE AN EXCLUDED ASSET AND SHALL NOT BE ASSUMED BY BUYER.  PRIOR
TO THE CLOSING, BUYER SHALL OFFER EMPLOYMENT, EFFECTIVE THE EMPLOYMENT
COMMENCEMENT DATE (AS DEFINED BELOW), TO THE STATION EMPLOYEES AS IDENTIFIED ON
SUCH NOTICE AT A MONETARY COMPENSATION (OR COMPENSATION FORMULA, INCLUDING BASE
SALARY, COMMISSION RATE AND BONUS OPPORTUNITY) AT LEAST AS FAVORABLE AS THAT
PROVIDED BY SELLER IMMEDIATELY PRIOR TO THE EMPLOYMENT COMMENCEMENT DATE.  WITH
RESPECT TO ANY TRANSFERRED EMPLOYEE (AS DEFINED BELOW) WHO IS PARTY TO AN
EMPLOYMENT AGREEMENT WITH SELLER, SUCH EMPLOYMENT AGREEMENT SHALL BE ASSUMED BY
BUYER, TO THE EXTENT SET FORTH ON SCHEDULE 1.1(C) OR ENTERED INTO IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 4.2(A), AND INCLUDED IN THE STATION CONTRACTS. 
THE “EMPLOYMENT COMMENCEMENT DATE” SHALL MEAN THE CLOSING DATE.


(B)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BUYER SHALL,
WITHIN THREE BUSINESS DAYS OF SELLER’S REQUEST, REIMBURSE SELLER FOR ALL
SEVERANCE, TERMINATION OR SEPARATION PAYMENTS (INCLUDING COSTS FOR TERMINATION
OF EMPLOYMENT AGREEMENTS NOT ASSUMED BY BUYER AND ALSO INCLUDING MEDICAL AND
DENTAL PLAN COVERAGE CONTINUATION) ACTUALLY MADE TO THOSE STATION EMPLOYEES NOT
OFFERED EMPLOYMENT BY BUYER, BUT ONLY TO THE EXTENT THAT (I) SUCH SEVERANCE
OBLIGATIONS ARISE UNDER AGREEMENTS OR CORPORATE POLICIES OF SELLER IN EFFECT AS
OF, AND DISCLOSED TO BUYER PRIOR TO, THE DATE OF THIS AGREEMENT, AND (II) SUCH
PAYMENTS EXCEED, IN THE AGGREGATE, $625,000, UNDER THIS AGREEMENT AND THE
MULTI-MARKET PURCHASE AGREEMENT.


(C)           WITH RESPECT TO THE STATION EMPLOYEES WHO ACCEPT BUYER’S OFFER OF
EMPLOYMENT AND ARE HIRED BY BUYER (THE “TRANSFERRED EMPLOYEES”), SELLER SHALL BE
RESPONSIBLE FOR ALL COMPENSATION AND BENEFITS ARISING PRIOR TO THE EMPLOYMENT
COMMENCEMENT DATE (IN ACCORDANCE WITH SELLER’S EMPLOYMENT TERMS), AND BUYER
SHALL BE RESPONSIBLE FOR ALL COMPENSATION AND BENEFITS ARISING ON OR AFTER THE
EMPLOYMENT COMMENCEMENT DATE (IN ACCORDANCE WITH BUYER’S EMPLOYMENT TERMS). 
SELLER SHALL REMAIN RESPONSIBLE FOR SATISFYING THE OBLIGATIONS, IF ANY, TO PAY
EQUITY COMPENSATION TO TRANSFERRED EMPLOYEES UNDER THE TERMS OF SELLER’S EQUITY
COMPENSATION PLANS OR AGREEMENTS WITH TRANSFERRED EMPLOYEES, WHICH OBLIGATIONS
WERE CREATED UNDER SELLER’S EQUITY COMPENSATION PLANS OR AGREEMENTS WITH
TRANSFERRED EMPLOYEES PRIOR TO THE EMPLOYMENT COMMENCEMENT DATE.


(D)           PROVIDED THAT BUYER RECEIVES AN APPROPRIATE PRORATION UNDER
SECTION 1.7, BUYER SHALL GRANT CREDIT TO EACH TRANSFERRED EMPLOYEE FOR ALL
UNUSED VACATION ACCRUED AS OF CLOSING AS AN EMPLOYEE OF SELLER, AND BUYER SHALL
ASSUME AND DISCHARGE SELLER’S OBLIGATION TO PROVIDE SUCH LEAVE TO SUCH
TRANSFERRED EMPLOYEES (SUCH OBLIGATIONS BEING A PART OF THE ASSUMED
OBLIGATIONS).  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, BUYER SHALL
GRANT CREDIT FOR ALL UNUSED SICK LEAVE ACCRUED BY TRANSFERRED EMPLOYEES ON THE
BASIS OF THEIR SERVICE DURING THE CURRENT CALENDAR YEAR AS EMPLOYEES OF SELLER,
PROVIDED THAT BUYER SHALL NOT BE REQUIRED TO PAY ANY TRANSFERRED EMPLOYEE FOR
UNUSED SICK LEAVE.


(E)           BUYER SHALL PERMIT TRANSFERRED EMPLOYEES (AND THEIR SPOUSES AND
DEPENDENTS) TO PARTICIPATE IN ITS “EMPLOYEE WELFARE BENEFIT PLANS” (INCLUDING
HEALTH INSURANCE PLANS) AND “EMPLOYEE PENSION BENEFIT PLANS,” AS DEFINED IN
SECTION 3(1) AND 3(2) OF ERISA, RESPECTIVELY, TO THE EXTENT SIMILARLY SITUATED
EMPLOYEES OF BUYER ARE GENERALLY ELIGIBLE TO PARTICIPATE, WITH COVERAGE
EFFECTIVE IMMEDIATELY UPON THE EMPLOYMENT COMMENCEMENT DATE.  BUYER ALSO SHALL
ENSURE, TO THE EXTENT PERMITTED BY APPLICABLE LAW (INCLUDING ERISA AND THE CODE)
AND BUYER’S PLANS, THAT TRANSFERRED EMPLOYEES RECEIVE CREDIT UNDER ANY WELFARE
BENEFIT

20


--------------------------------------------------------------------------------





PLAN OF BUYER FOR ANY DEDUCTIBLES OR CO-PAYMENTS PAID BY TRANSFERRED EMPLOYEES
AND THEIR SPOUSES AND DEPENDENTS FOR THE CURRENT PLAN YEAR UNDER A PLAN
MAINTAINED BY SELLER.  FOR PURPOSES OF ANY LENGTH OF SERVICE REQUIREMENTS,
WAITING PERIODS, VESTING PERIODS OR DIFFERENTIAL BENEFITS BASED ON LENGTH OF
SERVICE IN ANY SUCH EMPLOYEE WELFARE BENEFIT PLANS (INCLUDING ANY SEVERANCE
PLANS OR POLICIES) AND DEFINED CONTRIBUTION PLANS FOR WHICH TRANSFERRED
EMPLOYEES MAY BE ELIGIBLE AFTER CLOSING, BUYER SHALL ENSURE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW (INCLUDING ERISA AND THE CODE), THAT SERVICE WITH
SELLER (AS SHOWN ON SCHEDULE 2.13) SHALL BE DEEMED TO HAVE BEEN SERVICE WITH
BUYER.


(F)            BUYER SHALL ALSO PERMIT EACH TRANSFERRED EMPLOYEE WHO
PARTICIPATES IN SELLER’S 401(K) PLAN TO ELECT TO MAKE DIRECT ROLLOVERS OF THEIR
ACCOUNT BALANCES INTO BUYER’S 401(K) PLAN AS OF THE EMPLOYMENT COMMENCEMENT
DATE, INCLUDING THE DIRECT ROLLOVER OF ANY OUTSTANDING LOAN BALANCES SUCH THAT
THEY WILL CONTINUE TO MAKE PAYMENTS UNDER THE TERMS OF SUCH LOANS UNDER THE
BUYER’S 401(K) PLAN, SUBJECT TO COMPLIANCE WITH APPLICABLE LAW AND SUBJECT TO
THE REASONABLE REQUIREMENTS OF BUYER’S 401(K) PLAN ADMINISTRATOR.


(G)           EXCEPT AS PROHIBITED BY APPLICABLE LAW, AFTER THE CLOSING SELLER
SHALL DELIVER TO BUYER ORIGINALS OR COPIES OF ALL PERSONNEL FILES AND RECORDS
(EXCLUDING MEDICAL AND BENEFIT PLAN RECORDS) RELATED TO THE TRANSFERRED
EMPLOYEES, AND SELLER SHALL HAVE REASONABLE CONTINUING ACCESS TO SUCH FILES AND
RECORDS THEREAFTER.


(H)           FROM THE DATE HEREOF UNTIL THE EIGHTEEN-MONTH ANNIVERSARY OF THE
EMPLOYMENT COMMENCEMENT DATE, SELLER SHALL NOT SOLICIT FOR EMPLOYMENT ANY
ACCOUNT EXECUTIVES, ON-AIR TALENT OR MANAGERS INCLUDED IN THE TRANSFERRED
EMPLOYEES, OTHER THAN PURSUANT TO A GENERAL SOLICITATION NOT SPECIFICALLY
TARGETED AT ANY EMPLOYEES OF THE STATIONS, AND SHALL NOT DURING SUCH PERIOD HIRE
OR TRANSFER ANY OF SUCH EMPLOYEES TO WORK FOR ANY RADIO STATION UNDER THE
CONTROL OF CBS CORPORATION, OTHER THAN AT THE STATIONS.

4.8          Further Assurances. After Closing, each party hereto shall execute
all such instruments and take all such actions as any other party may reasonably
request, without payment of further consideration, to effectuate the
transactions contemplated by this Agreement, including the execution and
delivery of confirmatory and other transfer documents in addition to those to be
delivered at Closing.

4.9          Public Filings. Seller acknowledges that Buyer may be obligated to
use the pre-Closing financial statements of the Stations and other information
in connection with filings under the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended (the “Public Filings”), to be issued
or filed by Buyer.  For a period of three (3) years from the Closing Date,
Seller shall cooperate in a commercially reasonable manner with Buyer so that
Buyer can obtain information sufficient for Buyer to prepare such Public
Filings, in each case the out-of-pocket costs for which shall be borne solely by
Buyer.  The foregoing cooperation of Seller shall include (a) granting Buyer and
its accountants full and complete access to the books and records of the
Stations and to any personnel knowledgeable about such books and records
(including the accountants of Seller) in each case, to the extent reasonably
requested by Buyer and (b) with respect to the period of time that the Stations
and the Station Assets were owned or controlled by Seller or an Affiliate
thereof, signing customary management representation letters related to the
financial statements and any time the Stations

21


--------------------------------------------------------------------------------




were owned or controlled by Seller, Seller agrees to provide all relevant
financial information in its possession with respect to such periods, to contact
the former owners of the Stations on behalf of Buyer and to assist Buyer in
arranging access to financial information of such former owners.

4.10        No Solicitation.  From the date hereof, until the earlier of the
Closing Date or the termination of this Agreement, Seller and its Affiliates
will not, directly or indirectly, encourage, solicit, or engage in discussions
or negotiations with, or provide any information to, any Person (other than
Buyer and its representatives) concerning any sale or disposition of all, or
substantially all, of the Station Assets or the FCC Licenses, provided that this
Section 4.10 shall not apply to any discussions or negotiations involving the
securities of Seller or any Affiliate of Seller.


ARTICLE V
CONDITIONS PRECEDENT

5.1          To Buyer’s Obligations. The obligations of Buyer hereunder are, at
its option, subject to satisfaction, at or prior to the Closing Date, of each of
the following conditions:


(A)           REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE REPRESENTATIONS
AND WARRANTIES OF SELLER MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT,
DISREGARDING ALL QUALIFIERS AND EXCEPTIONS RELATING TO MATERIALITY OR SELLER
MATERIAL ADVERSE EFFECT, (I) AS OF THE DATE OF THIS AGREEMENT AND (II) (EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE,
IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND
CORRECT, DISREGARDING ALL QUALIFIERS AND EXCEPTIONS RELATING TO MATERIALITY OR
SELLER MATERIAL ADVERSE EFFECT, AS OF SUCH EARLIER DATE) AS OF THE CLOSING DATE
AS THOUGH MADE ON AND AS OF THE CLOSING DATE, EXCEPT, IN BOTH CASES, (A) FOR
CHANGES EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR PERMITTED UNDER SECTION 4.2
(CONDUCT OF BUSINESS PRIOR TO CLOSING), (B) CASUALTY LOSSES OR DAMAGES SUBJECT
TO SECTION 4.4 (RISK OF LOSS), OR (C) WHERE THE FAILURES TO BE TRUE AND CORRECT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT RESULTED IN AND WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN A SELLER MATERIAL ADVERSE EFFECT.  SELLER SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
IT UNDER THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE.  BUYER SHALL HAVE
RECEIVED A CERTIFICATE DATED AS OF THE CLOSING DATE FROM SELLER, EXECUTED BY AN
AUTHORIZED OFFICER OF SELLER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN THIS
SECTION 5.1(A) HAVE BEEN SATISFIED.


(B)           GOVERNMENTAL CONSENTS.  THE FCC CONSENT SHALL HAVE BEEN GRANTED
AND SHALL BE IN FULL FORCE AND EFFECT AND SHALL CONTAIN NO PROVISION MATERIALLY
ADVERSE TO ANY OF BUYER, BUYER’S AFFILIATES OR THE STATIONS AND SHALL HAVE
BECOME A FINAL ORDER; PROVIDED THAT THE CONDITION AS TO A FINAL ORDER SHALL NOT
APPLY (I) IF NO FILING SHALL HAVE BEEN MADE WITH THE FCC BY ANY THIRD PARTY THAT
PERTAINS TO OR BECOMES ASSOCIATED WITH THE FCC APPLICATION, OR (II) IF ANY SUCH
FILING SHALL HAVE BEEN MADE, THEN IF, IN THE REASONABLE OPINION OF BUYER’S FCC
COUNSEL, THE OBJECTION SET FORTH IN THE FILING WOULD NOT REASONABLY BE EXPECTED
TO RESULT IN A DENIAL OF THE FCC CONSENT OR A DESIGNATION FOR HEARING OF THE FCC
APPLICATION.  ANY WAITING PERIOD UNDER THE HSRA SHALL HAVE BEEN TERMINATED OR
EXPIRED.

22


--------------------------------------------------------------------------------





(C)           ADVERSE PROCEEDINGS.  NO GOVERNMENTAL ORDER SHALL HAVE BEEN
RENDERED AGAINST ANY PARTY HERETO THAT WOULD RENDER IT UNLAWFUL, AS OF THE
CLOSING DATE, TO EFFECT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS, AND NO PROCEEDING SHALL BE PENDING BEFORE ANY
GOVERNMENTAL AUTHORITY, OTHER THAN THE FCC, CHALLENGING THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHICH IS REASONABLY LIKELY TO RESTRAIN, ALTER,
PROHIBIT OR OTHERWISE MATERIALLY INTERFERE WITH THE CLOSING.


(D)           AUTHORIZATION.  BUYER SHALL HAVE RECEIVED A TRUE AND COMPLETE
COPY, CERTIFIED BY AN OFFICER OF SELLER, OF THE RESOLUTIONS DULY AND VALIDLY
ADOPTED BY THE BOARD OF DIRECTORS OF SELLER, EVIDENCING ITS AUTHORIZATION OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


(E)           DELIVERIES.  SELLER SHALL HAVE MADE OR STAND WILLING TO MAKE ALL
THE DELIVERIES REQUIRED UNDER SECTIONS 6.1 AND 6.2.

5.2          To Seller’s Obligations. The obligations of Seller hereunder are,
at its option, subject to satisfaction, at or prior to the Closing Date, of each
of the following conditions:


(A)           REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE REPRESENTATIONS
AND WARRANTIES OF BUYER MADE IN THIS AGREEMENT SHALL BE TRUE AND CORRECT,
DISREGARDING ALL QUALIFIERS AND EXCEPTIONS RELATING TO MATERIALITY OR BUYER
MATERIAL ADVERSE EFFECT, (I) AS OF THE DATE OF THIS AGREEMENT AND (II) (EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF AN EARLIER DATE,
IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND
CORRECT, DISREGARDING ALL QUALIFIERS AND EXCEPTIONS RELATING TO MATERIALITY OR
BUYER MATERIAL ADVERSE EFFECT, AS OF SUCH EARLIER DATE) AS OF THE CLOSING DATE
AS THOUGH MADE ON AND AS OF THE CLOSING DATE EXCEPT, IN BOTH CASES, (A) FOR
CHANGES EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR (B) WHERE THE FAILURES TO BE
TRUE AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT RESULTED IN AND
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A BUYER MATERIAL ADVERSE EFFECT. 
BUYER SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO
BE PERFORMED BY IT UNDER THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE.  SELLER
SHALL HAVE RECEIVED A CERTIFICATE DATED AS OF THE CLOSING DATE FROM BUYER
EXECUTED BY AN AUTHORIZED OFFICER OF BUYER, TO THE EFFECT THAT THE CONDITIONS
SET FORTH IN THIS SECTION 5.2(A) HAVE BEEN SATISFIED.


(B)           GOVERNMENTAL CONSENTS.  THE FCC CONSENT SHALL HAVE BEEN GRANTED
AND SHALL BE IN FULL FORCE AND EFFECT AND SHALL CONTAIN NO PROVISION MATERIALLY
ADVERSE TO SELLER OR SELLER’S AFFILIATE.  ANY WAITING PERIOD UNDER THE HSRA
SHALL HAVE BEEN TERMINATED OR EXPIRED.


(C)           ADVERSE PROCEEDINGS.  NO GOVERNMENTAL ORDER SHALL HAVE BEEN
RENDERED AGAINST ANY PARTY HERETO THAT WOULD RENDER IT UNLAWFUL, AS OF THE
CLOSING DATE, TO EFFECT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS, AND NO PROCEEDING SHALL BE PENDING BEFORE ANY
GOVERNMENTAL AUTHORITY, OTHER THAN THE FCC, CHALLENGING THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHICH IS REASONABLY LIKELY TO RESTRAIN, ALTER,
PROHIBIT OR OTHERWISE MATERIALLY INTERFERE WITH THE CLOSING.

23


--------------------------------------------------------------------------------





(D)           AUTHORIZATION.  SELLER SHALL HAVE RECEIVED A TRUE AND COMPLETE
COPY, CERTIFIED BY AN OFFICER OF BUYER, OF THE RESOLUTIONS DULY AND VALIDLY
ADOPTED BY THE BOARD OF DIRECTORS OF BUYER EVIDENCING ITS AUTHORIZATION OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


(E)           DELIVERIES.  BUYER SHALL HAVE MADE OR STAND WILLING TO MAKE ALL
THE DELIVERIES REQUIRED UNDER SECTIONS 6.1 AND 6.3 AND SHALL HAVE PAID OR STAND
WILLING TO PAY THE PURCHASE PRICE AS PROVIDED IN SECTION 1.5.


ARTICLE VI
DOCUMENTS TO BE DELIVERED AT THE CLOSING

6.1          Documents to be Delivered by Both Parties.  At the Closing, each of
Buyer and Seller shall execute and deliver to the other as applicable:


(A)           A DULY EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT, SUBSTANTIALLY
IN THE FORM OF EXHIBIT B-1; AND


(B)           A DULY EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT FOR THE REAL
PROPERTY LEASES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2.

6.2          Documents to be Delivered by Seller.  At the Closing, Seller shall
deliver to Buyer the following:


(A)           THE CERTIFICATE DESCRIBED IN SECTION 5.1(A);


(B)           THE DOCUMENTS DESCRIBED IN SECTION 5.1(D);


(C)           A DULY EXECUTED BILL OF SALE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-3;


(D)           A DULY EXECUTED ASSIGNMENT FOR THE FCC LICENSES, SUBSTANTIALLY IN
THE FORM OF EXHIBIT B-4;


(E)           A DULY EXECUTED ASSIGNMENT FOR THE INTANGIBLE PROPERTY,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-5;


(F)            THE CONSENTS TO ASSIGNMENT REQUIRED UNDER THOSE STATION CONTRACTS
LISTED ON SCHEDULE 1.1(C) OR SCHEDULE 1.1(F) AND MARKED WITH A “‡”, IF ANY, DULY
EXECUTED BY THE APPROPRIATE PERSONS, AND WHICH SHALL BE IN FULL FORCE AND EFFECT
WITHOUT CONDITIONS MATERIALLY ADVERSE TO BUYER, EXCEPT AS EXPRESSLY PROVIDED IN
SUCH AGREEMENT; AND


(G)           AN OPINION OF COUNSEL TO SELLER SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT C.

6.3          Documents to be Delivered by Buyer.  At the Closing, Buyer shall
deliver to Seller the following:

24


--------------------------------------------------------------------------------





(A)           THE CERTIFICATE DESCRIBED IN SECTION 5.2(A);


(B)           THE DOCUMENTS DESCRIBED IN SECTION 5.2(D); AND


(C)           THE PURCHASE PRICE.


ARTICLE VII
SURVIVAL; INDEMNIFICATION

7.1          Survival. The representations and warranties in this Agreement
shall survive the Closing for a period of 18 months from the Closing Date
whereupon they shall expire and be of no further force or effect, except those
under: (a) Section 2.15 (Taxes), which shall survive until the expiration of any
applicable statute of limitations, (b) Section 2.17 (No Finder) and Section 3.8
(No Finder), each of which shall survive indefinitely, and (c) the provisions in
Section 2.7 (FCC Licenses), Section 2.8 (Tangible Personal Property), Section
2.11 (Real Property) and Section 2.16 (Sufficiency and Title to Station Assets)
relating to title, each of which shall survive indefinitely, and (d) Section
2.12 (Environmental), which shall survive indefinitely.  None of the covenants
and agreements shall survive the Closing except to the extent such covenants and
agreements contemplate performance after the Closing, in which case such
covenants and agreements shall survive until performed.  No claim may be brought
under this Agreement unless written notice describing in reasonable detail the
nature and basis of such claim is given on or prior to the last day of the
applicable survival period. In the event such notice is given, the right to
indemnification with respect thereto shall survive the applicable survival
period until such claim is finally resolved and any obligations thereto are
fully satisfied.

7.2          Indemnification.


(A)           SUBJECT TO SECTION 7.1, FROM AND AFTER THE EFFECTIVE TIME, SELLER
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS BUYER, ITS AFFILIATES AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS AND AGENTS
(COLLECTIVELY, THE “BUYER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LOSSES, COSTS, DAMAGES, LIABILITIES, EXPENSES, OBLIGATIONS AND CLAIMS OF ANY
KIND (INCLUDING ANY ACTION BROUGHT BY ANY GOVERNMENTAL AUTHORITY OR PERSON AND
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES (“LOSSES”)) INCURRED BY SUCH
BUYER INDEMNIFIED PARTY ARISING OUT OF OR RESULTING FROM (I) SELLER’S BREACH OF
ANY OF THE REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT, ANY SELLER
ANCILLARY AGREEMENT OR IN ANY OTHER CERTIFICATE OR DOCUMENT DELIVERED PURSUANT
HERETO OR THERETO; (II) ANY BREACH OR NONFULFILLMENT OF ANY AGREEMENT OR
COVENANT OF SELLER UNDER THE TERMS OF THIS AGREEMENT OR ANY SELLER ANCILLARY
AGREEMENT; AND (III) THE RETAINED LIABILITIES.  SELLER SHALL HAVE NO LIABILITY
TO BUYER UNDER CLAUSE (I) OF THIS SECTION 7.2(A) UNTIL, AND ONLY TO THE EXTENT
THAT, BUYER’S AGGREGATE LOSSES EXCEED 1% OF THE PURCHASE PRICE, AND THE MAXIMUM
LIABILITY OF SELLER UNDER CLAUSE (I) OF THIS SECTION 7.2(A) SHALL BE AN AMOUNT
EQUAL TO 50% OF THE PURCHASE PRICE.


(B)           SUBJECT TO SECTION 7.1, FROM AND AFTER THE EFFECTIVE TIME, BUYER
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS SELLER, ITS AFFILIATES AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS AND AGENTS
(COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LOSSES INCURRED BY SUCH SELLER INDEMNIFIED PARTY ARISING OUT OF OR RESULTING
FROM (I) BUYER’S BREACH OF ANY OF ITS REPRESENTATIONS OR WARRANTIES CONTAINED IN
THIS

25


--------------------------------------------------------------------------------





AGREEMENT, ANY BUYER ANCILLARY AGREEMENT OR IN ANY OTHER CERTIFICATE OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO; (II) ANY BREACH OR NONFULFILLMENT OF ANY
AGREEMENT OR COVENANT OF BUYER UNDER THE TERMS OF THIS AGREEMENT OR ANY BUYER
ANCILLARY AGREEMENT; AND (III) THE ASSUMED OBLIGATIONS.  BUYER SHALL HAVE NO
LIABILITY TO SELLER UNDER CLAUSE (I) OF THIS SECTION 7.2(B) UNTIL, AND ONLY TO
THE EXTENT THAT, SELLER’S AGGREGATE LOSSES EXCEED 1% OF THE PURCHASE PRICE, AND
THE MAXIMUM LIABILITY OF BUYER UNDER CLAUSE (I) OF THIS SECTION 7.2(B) SHALL BE
AN AMOUNT EQUAL TO 50% OF THE PURCHASE PRICE.

7.3          Procedures.  The indemnified party shall give prompt written notice
to the indemnifying party of any demand, suit, claim or assertion of liability
by third parties or other circumstances that could give rise to an
indemnification obligation hereunder against the indemnifying party (a “Claim”),
but a failure to give or a delay in giving such notice shall not affect the
indemnified party’s right to indemnification and the indemnifying party’s
obligation to indemnify as set forth in this Agreement, except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced. The obligations and liabilities of the
parties with respect to any Claim shall be subject to the following additional
terms and conditions:


(A)           THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO UNDERTAKE, BY
COUNSEL OR OTHER REPRESENTATIVES OF ITS OWN CHOOSING, THE DEFENSE OR OPPOSITION
TO SUCH CLAIM.


(B)           IN THE EVENT THAT THE INDEMNIFYING PARTY SHALL ELECT NOT TO
UNDERTAKE SUCH DEFENSE OR OPPOSITION, OR, WITHIN 20 DAYS AFTER WRITTEN NOTICE
(WHICH SHALL INCLUDE SUFFICIENT DESCRIPTION OF BACKGROUND INFORMATION EXPLAINING
THE BASIS FOR SUCH CLAIM) OF ANY SUCH CLAIM FROM THE INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY SHALL FAIL TO UNDERTAKE TO DEFEND OR OPPOSE, THE INDEMNIFIED
PARTY (UPON FURTHER WRITTEN NOTICE TO THE INDEMNIFYING PARTY) SHALL HAVE THE
RIGHT TO UNDERTAKE THE DEFENSE, OPPOSITION, COMPROMISE OR SETTLEMENT OF SUCH
CLAIM, BY COUNSEL OR OTHER REPRESENTATIVES OF ITS OWN CHOOSING, ON BEHALF OF AND
FOR THE ACCOUNT AND RISK OF THE INDEMNIFYING PARTY (SUBJECT TO THE RIGHT OF THE
INDEMNIFYING PARTY TO ASSUME DEFENSE OF OR OPPOSITION TO SUCH CLAIM AT ANY TIME
PRIOR TO SETTLEMENT, COMPROMISE OR FINAL DETERMINATION THEREOF).


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING (I) THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT, AT ITS OWN COST AND EXPENSE, TO
PARTICIPATE IN THE DEFENSE, OPPOSITION, COMPROMISE OR SETTLEMENT OF THE CLAIM,
(II) THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE INDEMNIFIED PARTY’S WRITTEN
CONSENT, SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT,
UNLESS SUCH JUDGMENT, SETTLEMENT OR COMPROMISE INCLUDES THE GIVING BY THE
CLAIMANT TO THE INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT OF
SUCH CLAIM, AND (III) IN THE EVENT THAT THE INDEMNIFYING PARTY UNDERTAKES
DEFENSE OF OR OPPOSITION TO ANY CLAIM, THE INDEMNIFIED PARTY, BY COUNSEL OR
OTHER REPRESENTATIVE OF ITS OWN CHOOSING AND AT ITS SOLE COST AND EXPENSE, SHALL
HAVE THE RIGHT TO CONSULT WITH THE INDEMNIFYING PARTY AND ITS COUNSEL OR OTHER
REPRESENTATIVES CONCERNING SUCH CLAIM AND THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY AND THEIR RESPECTIVE COUNSEL OR OTHER REPRESENTATIVES SHALL
COOPERATE IN GOOD FAITH WITH RESPECT TO SUCH CLAIM.

26


--------------------------------------------------------------------------------




7.4          Computation of Indemnifiable Losses.  Any amount payable pursuant
to this Article VII shall be decreased to the extent of (a) any amounts actually
recovered by the indemnified party from any third party (including insurance
proceeds) in respect of an indemnifiable Loss, and (b) any net Tax benefit
actually realized by the indemnified party arising out of an indemnifiable
Loss.  The indemnifying party and the indemnified party shall cooperate in good
faith in providing each other the information necessary to determine the Tax
benefits, as the case may be, in each case.  The indemnified party shall use its
commercially reasonable efforts to pursue payment under or from any insurer or
third-party in respect of such Losses.  While its indemnification obligations
under this Article VII remain in effect, Buyer shall maintain insurance on the
Stations and their assets in amounts and types substantially comparable to that
maintained on other radio stations owned by Buyer and its Affiliates.

7.5          Sole Remedy.  After the Closing, and except with respect to common
law fraud or willful misconduct, the right to indemnification under this Article
VII shall be the exclusive remedy of any party in connection with any breach or
default by another party under this Agreement, any Buyer Ancillary Agreement or
any Seller Ancillary Agreement, provided that nothing in this Section 7.5 shall
limit a party’s right to seek equitable relief in connection with the
non-performance of any agreement or covenant contained in this Agreement, any
Buyer Ancillary Agreement or Seller Ancillary Agreement that contemplates
performance after the Closing.  Neither party shall have any liability to the
other party under any circumstances for special, indirect, consequential,
punitive or exemplary damages, or lost profits, diminution in value or any
damages based on any type of multiple of any Indemnified Party.


ARTICLE VIII
TERMINATION RIGHTS

8.1          Termination.


(A)           THIS AGREEMENT MAY BE TERMINATED PRIOR TO CLOSING BY EITHER BUYER
OR SELLER UPON WRITTEN NOTICE TO THE OTHER FOLLOWING THE OCCURRENCE OF ANY OF
THE FOLLOWING:

(I)            IF THE OTHER PARTY IS IN MATERIAL BREACH OR DEFAULT OF THIS
AGREEMENT OR DOES NOT PERFORM IN ALL MATERIAL RESPECTS THE OBLIGATIONS TO BE
PERFORMED BY IT UNDER THIS AGREEMENT ON THE CLOSING DATE SUCH THAT THE
CONDITIONS SET FORTH IN SECTIONS 5.1(A) AND 5.2(A), AS APPLICABLE, WOULD NOT BE
SATISFIED AND SUCH BREACH OR DEFAULT HAS NOT BEEN WAIVED BY THE PARTY GIVING
SUCH TERMINATION NOTICE;

(II)           IF THERE SHALL BE ANY LAW THAT PROHIBITS CONSUMMATION OF THE SALE
OF THE STATIONS OR IF A GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION SHALL
HAVE ISSUED A FINAL, NONAPPEALABLE GOVERNMENT ORDER ENJOINING OR OTHERWISE
PROHIBITING CONSUMMATION OF THE SALE OF THE STATIONS;

(III)          IF THE FCC DENIES THE FCC APPLICATION; OR

(IV)          IF THE CLOSING HAS NOT OCCURRED BY THE DATE THAT IS 18 MONTHS FROM
THE DATE OF THIS AGREEMENT (THE “UPSET DATE”).

27


--------------------------------------------------------------------------------





(B)           THIS AGREEMENT MAY BE TERMINATED PRIOR TO CLOSING BY MUTUAL
WRITTEN CONSENT OF BUYER AND SELLER.


(C)           IF EITHER PARTY BELIEVES THE OTHER TO BE IN BREACH OR DEFAULT OF
THIS AGREEMENT, THE NON-DEFAULTING PARTY SHALL, PRIOR TO EXERCISING ITS RIGHT TO
TERMINATE UNDER SECTION 8.1(A)(I), PROVIDE THE DEFAULTING PARTY WITH NOTICE
SPECIFYING IN REASONABLE DETAIL THE NATURE OF SUCH BREACH OR DEFAULT.  EXCEPT
FOR A FAILURE TO PAY THE PURCHASE PRICE, THE DEFAULTING PARTY SHALL HAVE 20 DAYS
FROM RECEIPT OF SUCH NOTICE TO CURE SUCH DEFAULT; PROVIDED, HOWEVER, THAT IF THE
BREACH OR DEFAULT IS INCAPABLE OF CURE WITHIN SUCH 20-DAY PERIOD, THE CURE
PERIOD SHALL BE EXTENDED, AS LONG AS THE DEFAULTING PARTY IS DILIGENTLY AND IN
GOOD FAITH ATTEMPTING TO EFFECTUATE A CURE, PROVIDED THAT IN NO EVENT SHALL SUCH
CURE PERIOD EXTEND BEYOND THE DATE WHICH WOULD OTHERWISE HAVE BEEN THE CLOSING
DATE IN THE ABSENCE OF SUCH BREACH OR DEFAULT.  NOTHING IN THIS SECTION 8.1(C)
SHALL BE INTERPRETED TO EXTEND THE UPSET DATE.


(D)           IF THIS AGREEMENT IS TERMINATED BY SELLER PURSUANT TO SECTION
8.1(A)(I), THEN SELLER SHALL BE ENTITLED TO AN AMOUNT EQUAL TO 10% OF THE
PURCHASE PRICE AS LIQUIDATED DAMAGES.  IF BUYER CONTESTS SELLER’S RIGHT TO
LIQUIDATED DAMAGES, THEN THE PREVAILING PARTY IN ANY ACTION INITIATED BY SELLER
TO ENFORCE ITS RIGHTS TO LIQUIDATED DAMAGES SHALL BE ENTITLED TO PAYMENT BY THE
OTHER PARTY OF THE REASONABLE ATTORNEYS’ FEES INCURRED BY THE PREVAILING PARTY
IN SUCH ACTION.  THE PARTIES UNDERSTAND AND AGREE THAT THE AMOUNT OF LIQUIDATED
DAMAGES REPRESENTS SELLER’S AND BUYER’S REASONABLE ESTIMATE OF ACTUAL DAMAGES
AND DOES NOT CONSTITUTE A PENALTY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THAT SELLER TERMINATES THIS AGREEMENT
PURSUANT TO SECTION 8.1(A)(I), THE PAYMENT OF 10% OF THE PURCHASE PRICE,
TOGETHER WITH ANY ATTORNEYS’ FEES PURSUANT TO THIS SECTION 8.1(D), SHALL BE
SELLER’S SOLE AND EXCLUSIVE REMEDY FOR DAMAGES OF ANY NATURE OR KIND THAT SELLER
MAY SUFFER AS A RESULT OF BUYER’S BREACH OR DEFAULT UNDER THIS AGREEMENT.

8.2          Effect of Termination. In the event of a valid termination of this
Agreement pursuant to Section 8.1, this Agreement (other than Sections 4.3(c)
and 4.3(d), this Article VIII and Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.7
and 10.8, which shall remain in full force and effect) shall forthwith become
null and void, and no party hereto (nor any of their respective Affiliates,
directors, officers or employees) shall have any liability or further
obligation, except as provided in this Article VIII; provided, however, that
nothing in this Section 8.2 shall (subject to the limitations in Section 8.1(d))
relieve any party from liability for any breach of this Agreement prior to
termination.

8.3          Specific Performance.  In the event of failure or threatened
failure by either party to comply with the terms of this Agreement, the other
party shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement; provided, however, that, if prior to Closing Seller terminates
this Agreement pursuant to Section 8.1(a)(i), then Seller’s sole remedy shall be
termination of this Agreement, receipt of the liquidated damages and the payment
of any attorney’s fees pursuant to Section 8.1(d), except for any failure by
Buyer to comply with its obligations related to confidentiality, as to which
Seller shall be entitled to all available rights and remedies, including without
limitation specific performance.  The parties acknowledge that the Stations are
unique properties as to which an adequate remedy at law may not exist.  Each
party waives any

28


--------------------------------------------------------------------------------


requirement that the other party post a bond or other security in connection
with pursuing equitable or injunctive relief under this Agreement.  As a
condition to seeking specific performance of Seller’s obligation to consummate
the assignment of the Station Assets to Buyer, Buyer shall not be required to
have tendered the Purchase Price, but shall be ready, willing and able to do so.


ARTICLE IX
TAX MATTERS

9.1          Bulk Sales.  Seller and Buyer hereby waive compliance with the
provisions of any applicable bulk sales law and no representation, warranty or
covenant contained in this Agreement shall be deemed to have been breached as a
result of such non-compliance.

9.2          Transfer Taxes.  Transfer Taxes arising out of or in connection
with the transactions effected pursuant to this Agreement shall be paid both
equally by Buyer and Seller.  The party with primary responsibility under
applicable Law for the payment of any particular Transfer Tax shall prepare and
file the relevant Tax Return and notify the other party in writing of the
Transfer Taxes shown on such Tax Return.  Such other party shall pay an amount
equal to one-half of the amount of such Transfer Taxes shown on such Tax Return
in immediately available funds no later than the date that is the later of (a)
five Business Days after the date of such notice or (b) two Business Days prior
to the due date for such Transfer Taxes.

9.3          Taxpayer Identification Numbers.  The taxpayer identification
numbers of Buyer and Seller are set forth on Schedule 9.3.


ARTICLE X
OTHER PROVISIONS

10.1        Expenses.  Except as otherwise provided herein, each party shall be
solely responsible for and shall pay all costs and expenses incurred by it in
connection with the negotiation, preparation and performance of and compliance
with the terms of this Agreement.

10.2        Benefit and Assignment.


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
NEITHER PARTY MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT WITHOUT THE OTHER
PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY NOT BE UNREASONABLY
CONDITIONED, WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT SELLER SHALL CONSENT
TO A PARTIAL ASSIGNMENT OF THE BUYER’S RIGHTS AND OBLIGATIONS HEREUNDER, TO THE
EXTENT SUCH ASSIGNMENT IS NECESSARY OR APPROPRIATE FOR BUYER TO COMPLY WITH THE
PROVISIONS OF SECTION 4.1(A), PROVIDED, THAT BUYER AGREES IN WRITING TO REMAIN
ULTIMATELY LIABLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND THAT SUCH
ASSIGNMENT SHALL NOT MATERIALLY DELAY THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)           NOTWITHSTANDING ANYTHING ABOVE TO THE CONTRARY, EITHER BUYER OR
SELLER MAY, WITHOUT THE OTHER PARTY’S CONSENT, (I) ASSIGN ANY OR ALL OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO ONE OR MORE AFFILIATES, PROVIDED
THAT SUCH ASSIGNMENT DOES NOT DELAY THE

29


--------------------------------------------------------------------------------





RECEIPT OF THE FCC CONSENT OR THE CLOSING AND THE ASSIGNING PARTY IS NOT
RELIEVED OF LIABILITY UNDER THIS AGREEMENT, OR (II) ASSIGN ANY OR ALL OF ITS
RIGHTS BUT NOT ITS OBLIGATIONS UNDER THIS AGREEMENT TO ANY “QUALIFIED
INTERMEDIARY” AS DEFINED IN TREAS. REG. SEC. 1.1031(K) 1(G)(4) OR TO ANY
EXCHANGE ACCOMMODATION TITLEHOLDER AS DESCRIBED IN REVENUE PROCEDURE 2000-37
(“EAT”) (BUT ANY SUCH ASSIGNMENT SHALL NOT RELIEVE A PARTY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT), PROVIDED THAT SUCH ASSIGNMENT DOES NOT DELAY THE
CLOSING.  IF BUYER OR SELLER GIVES NOTICE OF AN ASSIGNMENT PURSUANT TO THIS
SECTION 10.2(B), THE OTHER PARTY SHALL COOPERATE WITH ALL REASONABLE REQUESTS OF
BUYER OR SELLER, AS THE CASE MAY BE, AND THE QUALIFIED INTERMEDIARY OR EAT IN
ARRANGING AND EFFECTING THE DEFERRED LIKE-KIND EXCHANGE AS ONE WHICH QUALIFIES
UNDER SECTION 1031 OF THE CODE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYER OR SELLER, AS THE CASE MAY BE, SHALL PROVIDE THE OTHER PARTY
WITH A WRITTEN ACKNOWLEDGEMENT OF SUCH NOTICE PRIOR TO CLOSING, BUYER SHALL PAY
THE PURCHASE PRICE (OR SUCH PORTION THEREOF AS IS DESIGNATED IN WRITING BY THE
QUALIFIED INTERMEDIARY) TO OR ON BEHALF OF THE QUALIFIED INTERMEDIARY AT CLOSING
AND SELLER SHALL CONVEY THE STATION ASSETS (OR SUCH PORTION THEREOF AS IS
DESIGNATED IN WRITING BY THE QUALIFIED INTERMEDIARY) TO OR ON BEHALF OF THE
QUALIFIED INTERMEDIARY AT CLOSING.

10.3        No Third Party Beneficiaries.  Nothing herein, express or implied,
shall be construed to confer upon or give to any other Person other than the
parties hereto or their permitted successors or assigns, any rights or remedies
under or by reason of this Agreement.

10.4        Entire Agreement; Waiver; Amendment.  This Agreement, the
Confidentiality Agreement, the Buyer Ancillary Agreements, the Seller Ancillary
Agreements and the exhibits and schedules hereto and thereto constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior agreements and undertakings, both written
and oral, between Seller and Buyer with respect to the subject matter hereof and
thereof, except as otherwise expressly provided herein.  Any matter that is
disclosed in a schedule hereto in such a way as to make its relevance to the
information called for by another schedule readily apparent shall be deemed to
have been included in such other schedule, notwithstanding the omission of an
appropriate cross reference.  No amendment, waiver of compliance with any
provision or condition hereof, or consent pursuant to this Agreement shall be
effective unless evidenced by an instrument in writing signed by the party
against whom enforcement of any waiver, amendment, change, extension or
discharge is sought.  No failure or delay on the part of Buyer or Seller in
exercising any right or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

10.5        Headings.  The headings set forth in this Agreement are for
convenience only and will not control or affect the meaning or construction of
the provisions of this Agreement.

10.6        Computation of Time.  If after making computations of time provided
for in this Agreement, a time for action or notice falls on Saturday, Sunday or
a Federal holiday, then such time shall be extended to the next Business Day.

10.7        Governing Law; Waiver of Jury Trial. The construction and
performance of this Agreement shall be governed by the law of the State of New
York without

30


--------------------------------------------------------------------------------




regard to its principles of conflict of law.  The exclusive forum for the
resolution of any disputes arising hereunder shall be the federal or state
courts located in New York, New York, and each party irrevocably waives the
reference of an inconvenient forum to the maintenance of any such action or
proceeding.  BUYER AND SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT,
INCLUDING ANY COUNTERCLAIM MADE IN SUCH ACTION OR PROCEEDING, AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE DECIDED SOLELY BY A JUDGE.  Buyer and Seller
hereby acknowledge that they have each been represented by counsel in the
negotiation, execution and delivery of this Agreement and that their lawyers
have fully explained the meaning of the Agreement, including in particular the
jury-trial waiver.

10.8        Construction.  Any question of doubtful interpretation shall not be
resolved by any rule providing for interpretation against the party who causes
the uncertainty to exist or against the drafter of this Agreement.

10.9        Notices. Any notice, demand or request required or permitted to be
given under the provisions of this Agreement shall be in writing, addressed to
the following addresses, or to such other address as any party may request in
writing.

If to Seller:

CBS Radio Inc.

1515 Broadway, 46th Floor

New York, NY  10036

Attention:  Walter Berger

Facsimile:  (212) 846-3999

With a copy, which shall not constitute notice, to:

CBS Corporation
51 W. 52nd Street
New York, NY 10019
Attention: General Counsel
Facsimile: (212) 975-4215

and

Leventhal Senter & Lerman PLLC
2000 K Street, N.W.
Suite 600
Washington, DC 20006-1809
Attention: Steven A. Lerman, Esq.
Facsimile: (202) 293-7783

31


--------------------------------------------------------------------------------




If to Buyer:

Entercom Communications Corp.
401 City Avenue, Suite 809
Bala Cynwyd, PA  19004-1121
Attention:  David J. Field
Facsimile:  610-660-5661

With a copy, which shall not constitute notice, to:

Entercom Communications Corp.
401 City Avenue, Suite 809
Bala Cynwyd, PA  19004-1121
Attention:  John C. Donlevie, Esq.
Facsimile:  610-660-5641

and

Latham & Watkins LLP
555 11th Street, NW
Washington, DC  20004
Attention:  David D. Burns, Esq.
Facsimile:  202-637-2201

Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, or (b) on the date of
transmission, if sent by facsimile and received prior to 5:00 p.m. in the place
of receipt (but only if a hard copy is also sent by overnight courier), or (c)
on the date of receipt, if mailed by registered or certified mail, postage
prepaid and return receipt requested, or (d) on the date of a signed receipt, if
sent by an overnight delivery service, but only if sent in the same manner to
all persons entitled to receive notice or a copy.

10.10      Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
either party hereto.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

10.11      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.  Facsimile or other electronically
delivered copies of signature pages to this Agreement, any Buyer Ancillary
Agreement, any Seller Ancillary Agreement or any other document or instrument
delivered pursuant to this Agreement shall be treated as between the parties as
original signatures for all purposes.

32


--------------------------------------------------------------------------------





ARTICLE XI
DEFINITIONS

11.1        Defined Terms.  Unless otherwise stated in this Agreement, the
following terms when used herein shall have the meanings assigned to them below
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition (other than a firm that then serves as
the independent auditor for Seller, Buyer or any of their respective Affiliates)
mutually acceptable to Seller and Buyer or (b) if Seller and Buyer are unable to
agree upon such a firm, then the regular independent auditors for Seller and
Buyer shall mutually agree upon a third independent certified public accounting
firm, in which event, “Accounting Firm” shall mean such third firm.

“Accounts Receivable” shall have the meaning set forth in Section 1.2(c).

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
provided that, with respect to Seller, Affiliate means CBS Corporation and any
other Person that is directly or indirectly through one or more intermediaries
controlled by CBS Corporation.

“Agreement” shall mean this Asset Purchase Agreement, including the exhibits and
schedules hereto.

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSRA, the Federal Trade Commission Act, as amended, and all other federal,
state and foreign, if any, Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition through merger or acquisition.

“Appraisal” shall have the meaning set forth in Section 1.9.

“Assumed Obligations” shall have the meaning set forth in Section 1.3.

“Business Day,” whether or not capitalized, shall mean every day of the week
excluding Saturdays, Sundays and Federal holidays.

“Buyer” shall have the meaning set forth in the Preamble to this Agreement.

“Buyer Ancillary Agreements” shall have the meaning set forth in Section 3.2(a).

“Buyer Indemnified Parties” shall have the meaning set forth in Section 7.2(a).

33


--------------------------------------------------------------------------------




“Buyer Material Adverse Effect” means a material adverse effect on the ability
of Buyer to perform its obligations under this Agreement or any Buyer Ancillary
Agreement.

“CBS Radio” shall have the meaning set forth in the Preamble to this Agreement.

“Claim” shall have the meaning set forth in Section 7.3.

“Closing” shall have the meaning set forth in Section 1.6.

“Closing Date” shall have the meaning set forth in Section 1.6.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Period” shall have the meaning set forth in Section 1.8(a).

“Communications Act” shall have the meaning set forth in Section 2.7(c).

“Confidentiality Agreement” shall have the meaning set forth in Section 4.3(c).

“Control” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The terms “Controlled” and “Controlling” shall have a correlative
meaning.

“Damaged Asset” shall have the meaning set forth in Section 4.4.

“DOJ” shall have the meaning set forth in Section 4.1(e).

“EAT” shall have the meaning set forth in Section 10.2.

“Effective Time” shall have the meaning set forth in Section 1.6.

“Employment Commencement Date” shall have the meaning set forth in Section 4.7.

“Environmental Laws” shall have the meaning set forth in Section 2.12.

“ERISA” shall mean the Employment Retirement Income Security Act of 1974, as
amended.

“Excluded Assets” shall have the meaning set forth in Section 1.2.

“FCC” shall have the meaning set forth in the Recitals to this Agreement.

“FCC Application” shall mean the application or applications that Seller and
Buyer must file with the FCC requesting its consent to the assignment of the FCC
Licenses.

34


--------------------------------------------------------------------------------




“FCC Consent” shall mean the initial action by the FCC granting the FCC
Application.

“FCC Licenses” shall have the meaning set forth in Section 1.1(a).

“Final Order” means an action by the FCC (a) that has not been vacated,
reversed, stayed, enjoined, set aside, annulled or suspended, (b) with respect
to which no request for stay, motion or petition for rehearing, reconsideration
or review, or application or request for review or notice of appeal or sua
sponte review by the FCC is pending, and (c) as to which the time for filing any
such request, motion, petition, application, appeal or notice, and for the entry
of orders staying, reconsidering or reviewing on the FCC’s own motion has
expired.

“FTC” shall have the meaning set forth in Section 4.1(e).

“GAAP” means United States generally accepted accounting principles as in effect
as of the date hereof, consistently applied.

“Governmental Authority” means any federal, state or local or any foreign
government, legislature, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Group Contracts” means contracts that contemplate the provision of the products
and services to or by another station or business of the Seller or any of its
Affiliates other than or in addition to the Stations.

“HSRA” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Intangible Property” shall have the meaning set forth in Section 1.1(d).

“Law” means any United States (federal, state, local) or foreign statute, law,
ordinance, regulation, rule, code, order, judgment, injunction or decree.

“Liens” shall have the meaning set forth in Section 1.1.

“Losses” shall have the meaning set forth in Section 7.2(a).

“Multi-Market Purchase Agreement” shall have the meaning set forth in Section
4.1(c).

“Notice of Disagreement” shall have the meaning set forth in Section 1.7(g).

35


--------------------------------------------------------------------------------




“Permitted Liens” means, as to any property or asset or as to the Stations, (a)
the Assumed Obligations, (b) Liens for Taxes, assessments and other governmental
charges not yet due and payable; (c) zoning laws and ordinances and similar Laws
that are not violated by any existing improvement or that do not prohibit the
use of the Real Property as currently used in the operation of the Stations; (d)
any right reserved to any Governmental Authority to regulate the affected
property (including restrictions stated in the permits); (e) in the case of any
leased asset, (1) the rights of any lessor under the applicable lease agreement
or any Lien granted by any lessor and (2) the rights of the grantor of any
easement or any Lien granted by such grantor on such easement property; (f)
easements, rights of way, restrictive covenants and other encumbrances,
encroachments or other similar matters affecting title that do not materially
adversely affect title to the property subject thereto or impair the continued
use of the property in the ordinary course of business of the Stations; (g)
inchoate materialmen’s, mechanics’, workmen’s, repairmen’s or other like Liens
arising in the ordinary course of business, which Liens are released at or prior
to Closing, are the subject of a proration adjustment in favor of Buyer pursuant
to Section 1.7 or are Retained Liabilities; and (h) any state of facts an
accurate survey would show, provided same does not render title unmarketable,
materially decrease the value of the property, or prevent the Real Property from
being utilized in substantially the same manner currently used.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association, trust or other legal entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

“Prorated Assumed Obligations” shall have the meaning set forth in
Section 1.7(a).

“Prorated Station Assets” shall have the meaning set forth in Section 1.7(a).

“Public Filings” shall have the meaning set forth in Section 4.9.

“Purchase Price” shall have the meaning set forth in Section 1.5.

“Real Property” shall have the meaning set forth in Section 1.1(f).

“Real Property Leases” shall have the meaning set forth in Section 2.11.

“Reference Financial Statements” shall have the meaning set forth in
Section 2.6.

“Retained Liabilities” shall have the meaning set forth in Section 1.4.

“Seller” shall have the meaning set forth in the Preamble to this Agreement.

“Seller Ancillary Agreements” shall have the meaning set forth in Section
2.2(a).

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2(b).

36


--------------------------------------------------------------------------------




“Seller Material Adverse Effect” means a material adverse effect on: (a) the
ability of Seller to perform its obligations under this Agreement or any Seller
Ancillary Agreement or (b) the condition (financial or otherwise), assets,
results of operations of the business and operations of the Stations, or the
Station Assets, taken as a whole; provided, however, that Seller Material
Adverse Effect shall not include any material adverse effect to the extent
attributable to (i) any change or development generally applicable to the radio
broadcast industry (including legislative or regulatory matters), (ii) general
economic conditions, including any downturn caused by terrorist activity or a
natural disaster, such as an earthquake or hurricane, or (iii) any public
announcement of the transactions contemplated by this Agreement.

“Settlement Statement” shall have the meaning set forth in Section 1.7(e).

“Station” or “Stations” shall have the meaning set forth in the Recitals to this
Agreement.

“Station Assets” shall have the meaning set forth in Section 1.1.

“Station Contracts” shall have the meaning set forth in Section 1.1(c).

“Station Employees” means all persons employed by Seller primarily in the
conduct and operation of the Stations.

“Tangible Personal Property” shall have the meaning set forth in Section 1.1(b).

“Tax” or “Taxes” means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, use, payroll, intangible or other taxes, fees, stamp taxes,
duties, charges, levies or assessments of any kind whatsoever (whether payable
directly or by withholding), together with any interest and any penalties,
additions to tax or additional amounts imposed by any Tax authority with respect
thereto.

“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes.

“To Buyer’s knowledge” or any variant thereof shall mean to the actual
knowledge, after reasonable inquiry, of any of Buyer’s president, Buyer’s chief
financial officer and Buyer’s general counsel.

“To Seller’s knowledge” or any variant thereof shall mean to the actual
knowledge, after reasonable inquiry, of any of Seller’s chief executive officer,
Seller’s chief financial officer, Seller’s director of engineering, Seller’s
regional vice presidents and regional engineers with responsibility for the
Stations, and Seller’s general managers for each of the Stations.

37


--------------------------------------------------------------------------------




“Tradeout Agreement” means, as to a Station, any contract, agreement or
commitment, oral or written, pursuant to which Seller has agreed to sell or
trade commercial air time or commercial production services of such Station in
consideration for any property or service in lieu of or in addition to cash.

“Transferred Employees” shall have the meaning set forth in Section 4.7(b).

“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, franchise, property, transfer and similar
Taxes, levies, charges and fees.

“Upset Date” shall have the meaning set forth in Section 8.1(a)(iv).

11.2        Terms Generally.  The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms apply to females; feminine terms apply to males.  The term
“include,” “includes” or “including” is by way of example and not limitation.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

38


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

CBS RADIO STATIONS INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENTERCOM COMMUNICATIONS CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO CBS ROCHESTER
ASSET PURCHASE AGREEMENT


--------------------------------------------------------------------------------




LIST OF SCHEDULES

Schedule 1.1(a) – FCC Licenses

Schedule 1.1(c) – Station Contracts

Schedule 1.1(d) – Intangible Property

Schedule 1.1(f) – Real Property

Schedule 1.2(k) – Excluded Marks

Schedule 1.2(s) – Excluded Contracts

Schedule 2.4 – Seller Noncontravention

Schedule 2.6 – Financial Statements

Schedule 2.7 – FCC License Exceptions

Schedule 2.7(a) – Conditions on FCC Licenses

Schedule 2.7(b) – Pending FCC Applications

Schedule 2.7(c) – Compliance with Communications Act and FCC Licenses

Schedule 2.7(d) – Pending Petitions, Complaints, Etc.

Schedule 2.8(a) – Exception to Title of Tangible Personal Property

Schedule 2.8(b) – Condition of Tangible Personal Property

Schedule 2.10 – Exceptions as to Intangible Property

Schedule 2.12 – Environmental

Schedule 2.13(a) – Employee Information

Schedule 2.13(b) – Employee Labor and Collective Bargaining Agreements

Schedule 2.14 – Compliance with Laws

Schedule 2.16 – Transfer of Assets

Schedule 3.4 – Buyer Noncontravention

Schedule 3.6 – Buyer FCC Qualifications

Schedule 4.2 –Repairs and Capital Projects

Schedule 5.1(b) – Governmental Consents

Schedule 9.3 – Taxpayer Identification Numbers


--------------------------------------------------------------------------------